AMENDMENT NO. 2 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

This AMENDMENT NO. 2 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of
May 22, 2015 (this “Amendment No. 2”), is by and among GPT PROPERTY TRUST LP, a
Delaware limited partnership (the “Borrower”), the Lenders party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).  Reference is made to that certain Revolving Credit and
Term Loan Agreement, dated as of June 9, 2014 (as amended, modified, restated
and supplemented, the “Credit Agreement”), by and among the Borrower, the
Lenders referenced therein and the Administrative Agent.  Capitalized terms used
herein without definition shall have the same meanings as set forth in the
Credit Agreement, as amended hereby.

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders amend the Credit Agreement to permit
Borrowings of Revolving Loans in currencies other than dollars, and the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders are
willing to so amend the Credit Agreement on the terms and conditions hereof. 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT.  As of the Amendment Effective Date
(as defined in Section 4 hereof), the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example:  stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: 
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  In order to induce
the Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
to enter into this Amendment No. 2, the Borrower represents and warrants to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
that the following statements are true, correct and complete:

i.



the Borrower has the requisite power and authority to make, deliver and perform
its obligations under this Amendment No. 2 and the Credit Agreement as amended
by this Amendment No. 2 (the “Amended Agreement” and, together with this
Amendment No. 2, the “Amendment Documents”);

ii.



the execution and delivery of this Amendment No. 2 and the performance of the
Amendment Documents are within the Borrower’s partnership powers and have been
duly authorized by all necessary partnership or other organizational action on
the part of the Borrower;



--------------------------------------------------------------------------------

 

iii.



the execution and delivery of this Amendment No. 2 and the performance of the
Amendment Documents  (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company, the Borrower or any of its Subsidiaries
or any order judgment or decree of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Company, the Borrower or any of its Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Company, the Borrower or any of its Subsidiaries, and (d) will not result
in the creation or imposition of any Lien on any asset of the Company, the
Borrower or any of its Subsidiaries;

iv.



this Amendment No. 2 has been duly executed and delivered by the Borrower and
each of the Amendment Documents constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

v.



the representations and warranties made or deemed made by the Loan Parties in
any Loan Document are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the Amendment Effective Date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents; and

vi.



no Default or Event of Default has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment No. 2.

SECTION 3. ACKNOWLEDGEMENT AND CONSENT OF THE GUARANTORS

Each Guarantor has read this Amendment No. 2 and consents to the terms hereof
and further hereby confirms and agrees that, notwithstanding the effectiveness
of this Amendment No. 2, the obligations of such Guarantor under the Guaranties
and each of the other Loan Documents to which such Guarantor is a party shall
not be impaired and each of the Guaranties and the other Loan Documents to which
such Guarantor is a party is, and shall continue to be, in full force and effect
and is hereby confirmed and ratified in all respects.

Each of the Guarantors and the Borrower hereby acknowledges and agrees that the
Obligations guaranteed under the Guaranties will include all Obligations under,
and as defined in, the Credit Agreement as amended by this Amendment No. 2.





--------------------------------------------------------------------------------

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment No. 2, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment No. 2 and (ii) nothing in the Credit Agreement, this Amendment No. 2
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement.

SECTION 4. CONDITIONS TO EFFECTIVENESS

This Amendment No. 2 shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to as the “Amendment Effective Date”):

A.



The Borrower, the Guarantors, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders shall have indicated their consent to this
Amendment No. 2 by the execution and delivery of the signature pages hereto to
the Administrative Agent.

B.



The Administrative Agent shall have received all reasonable out-of-pocket costs
and expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel for which the Borrower agrees it is
responsible pursuant to Section 9.03 of the Credit Agreement) that are due and
payable in connection with this Amendment No. 2.

C.



To the extent requested by any Revolving Lender, execution and delivery to the
Administrative Agent by the Borrower of a replacement Note in favor of each
requested Revolving Lender, in each case in the amount of its Revolving
Commitments set forth on Schedule 2.01 attached hereto. 

SECTION 5. MISCELLANEOUS

A.



Reference to and Effect on the Credit Agreement and the Other Loan Documents.

i.



On and after the effective date of this Amendment No. 2, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein” or words
of like import referring to the Credit Agreement and each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof’ or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended hereby.

ii.



Except as specifically amended by this Amendment No. 2, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

iii.



The execution, delivery and performance of this Amendment No. 2 shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any of the other Loan Documents.



--------------------------------------------------------------------------------

 

iv.



This Amendment No. 2 shall constitute a Loan Document.

B.



Headings.  Section and subsection headings in this Amendment No. 2 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 2 for any other purpose or be given any substantive effect.

C.



Applicable Law.  THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

D.



Counterparts; Effectiveness.  This Amendment No. 2 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page of
this Amendment No. 2 by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment No.
2.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

  

GPT PROPERTY TRUST LP

 

 

 

 

 

By:

  

Gramercy Property Trust Inc., its General Partner

 

 

 

 

 

 

  

 

  

/s/ Benjamin P. Harris

 

  

 

  

Name: Benjamin P. Harris

 

  

 

  

Title: President







--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

LENDERS:

J.P. MORGAN CHASE BANK, N.A.

 

as Administrative Agent and as Issuing Bank, Swingline Lender and Lender

 

 

 

 

By:

  

/s/ Rita Lai

 

  

 

  

Name: Rita Lai

 

  

 

  

Title: Authorized Signer

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

  

/s/ Asad Rafiq

 

  

 

  

Name: Asad Rafiq

 

  

 

  

Title: Vice President





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By:

  

/s/ Jason Lipschitz

 

  

 

  

Name: Jason Lipschitz

 

  

 

  

Title: Authorized Signatory

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

  

/s/ Rina Kansagra

 

  

 

  

Name: Rina Kansagra

 

  

 

  

Title: Authorized Signatory





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

By:

  

/s/ Carol Murray

 

  

 

  

Name: Carol Murray

 

  

 

  

Title: Managing Director





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

  

/s/ David W. Heller

 

  

 

  

Name: David W. Heller

 

  

 

  

Title: Senior Vice President





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

  

/s/ Michael Kauffman

 

  

 

  

Name: Michael Kauffman

 

  

 

  

Title: Senior Vice President

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

By:

  

/s/ Marla S. Bergrin

 

  

 

  

Name: Marla S. Bergrin

 

  

 

  

Title: Vice President

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

  

/s/ David R. Jablonowski

 

  

 

  

Name: David R. Jablonowski

 

  

 

  

Title: Senior Vice President

 





--------------------------------------------------------------------------------

 



The undersigned Guarantors hereby acknowledge and consent to the foregoing
Amendment No. 2.

GRAMERCY PROPERTY TRUST INC.

GPT 74TH STREET OWNER LLC

GPT ARLINGTON HEIGHTS OWNER LLC

GPT AUSTIN OWNER LLC

GPT BELLMAWR OWNER LLC

GPT BLOOMINGDALE OWNER LLC

GPT BOA PORTFOLIO MEMBER LLC

GPT BOLINGBROOK OWNER LLC

GPT BUFFALO GROVE OWNER LLC

GPT BURR RIDGE OWNER LLC

GPT CHICAGO DEPOT OWNER LLC

GPT CHICAGO MANNHEIM OWNER LLC

GPT DEER PARK TERMINAL OWNER LLC

GPT EAST BRUNSWICK TERMINAL OWNER LLC

GPT ELGIN OWNER LLC

GPT ELK GROVE OWNER LLC

GPT ELKRIDGE TERMINAL OWNER LLC

GPT GALESBURG OWNER LLC

GPT GARLAND OWNER LLC

GPT GIG BOA PORTFOLIO HOLDINGS LLC

GPT GIG BOA PORTFOLIO OWNER LLC

GPT GROVEPORT OWNER LLC

GPT HACKS CROSSING OWNER LLC

GPT HAMPTON MAIN OWNER LLC

GPT HIALEAH GARDENS OWNER LLC

GPT HOUSTON TERMINAL OWNER LLC

GPT KATRINE OWNER LLC

GPT KENOSHA OWNER LLC

GPT LEVEE OWNER LLC

GPT MANASSAS WAREHOUSE OWNER LLC

GPT MORELAND AVE OWNER LLC

GPT MORRISTOWN OFFICE OWNER LLC

GPT MORROW OWNER LLC

GPT NASHVILLE OWNER LLC

GPT NW 112 STREET OWNER LLC

GPT ORLANDO TERMINAL OWNER LLC

GPT PARSIPPANY OWNER LLC

GPT PERU OWNER LLC

 

 

 

 

 

By:

  

/s/ Benjamin P. Harris



--------------------------------------------------------------------------------

 

 

  

Name: Benjamin P. Harris

 

  

Title: President

 

GPT RIDGEVIEW OWNER LLC

GPT ROLLING MEADOWS OWNER LLC

GPT SELIG DRIVE OWNER LLC

GPT SOUTH RIVER OWNER LLC

GPT SWEDESBORO FACILITY OWNER LLC

GPT TAMPA ACLINE OWNER LLC

GPT WORCESTER OWNER LLC

GPT MILFORD OWNER LLC
GPT SUSSEX OWNER LLC
GPT OAK CREEK OWNER LLC
GPT INDUSTRIAL DRIVE OWNER LLC
GPT 190TH STREET OWNER LLC
GPT KENDALL POINT OWNER LLC
GPT MIDWAY OWNER LLC
GPT PAGE INDUSTRIAL OWNER LLC
GPT CINNAMINSON OWNER LLC
GPT OBETZ OWNER LLC

By:

  

/s/ Benjamin P. Harris

 

  

Name: Benjamin P. Harris

 

  

Title: President

 

 

 

 

 

GPT CALABASH BRANCH OWNER LP

 

 

 

 

By:

  

GPT Calasbash Branch Owner GP LLC

 

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

 

  

Name: Benjamin P. Harris

 

 

 

  

Title: President

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

GPT EMMAUS BRANCH OWNER LP

 

 

 

 

By:

  

GPT Emmaus Branch Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

GPT GREAT VALLEY OWNER LP

 

 

 

By:

  

GPT Great Valley Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

 

 

 

GPT HARRISBURG OWNER LP

 

 

 

By:

  

GPT Harrisburg Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

 

 

 

GPT SANTA CLARA OWNER LP

 

 

 

By:

  

GPT Santa Clara Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

GPT VERNON OWNER LP

 

 

 

By:

  

GPT Vernon Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

 

 

 

GPT WESTLAKE OWNER LP

 

 

 

By:

  

GPT Westlake Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

 

 

 

 

GPT CORPORATE CENTER-THOUSAND OAKS OWNER LP

 

 

 

By:

  

GPT Corporate Center-Thousand Oaks Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 



--------------------------------------------------------------------------------

 

 

  

Title: President

 

 

 

 

 

 

GPT NORTH HOLLYWOOD OWNER LP

 

 

 

By:

  

GPT North Hollywood Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

 

 

 

GPT ORCHARD PARKWAY OWNER LP

 

 

 

By:

  

GPT Orchard Parkway Owner GP LLC

 

 

 

 

 

 

  

/s/ Benjamin P. Harris

 

 

  

Name: Benjamin P. Harris

 

 

  

Title: President

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Execution Version





ny-11773361177179 

--------------------------------------------------------------------------------

 

 

______________________________________________________________________________

J.P. Morgan

REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of

June 9, 2014

among

GPT PROPERTY TRUST LP

The Lenders Party Hereto and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

_

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

 

 

ny-11773361177179 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

PAGE

 

ARTICLE
I.......................................................................................................DEFINITIONS1

Section 1.01.Defined Terms1

Section 1.02.Classification of Loans and Borrowings3034

Section 1.03.Terms Generally3034

Section 1.04.Accounting Terms; GAAP3034

Section 1.05.Exchange Rates; Currency Equivalents35

ARTICLE
II.....................................................................................................THE
CREDITS3135

Section 2.01.Commitments3135

Section 2.02.Loans and Borrowings3136

Section 2.03.Requests for Borrowings3237

Section 2.04.Incremental Facilities3338

Section 2.05.Swingline Loans3540

Section 2.06.Letters of Credit3641

Section 2.07.Funding of Borrowings4046

Section 2.08.Interest Elections4147

Section 2.09.Termination and Reduction of Commitments4248

Section 2.10.Repayment of Loans; Evidence of Debt4349

Section 2.11.Prepayment of Loans4450

Section 2.12.Fees4451

Section 2.13.Interest4552

Section 2.14.Alternate Rate of Interest4653

Section 2.15.Increased Costs4754

Section 2.16.Break Funding Payments4855

Section 2.17.Taxes4856

Section 2.18.Payments Generally; Pro Rata Treatment; Sharing of Set-offs5260

Section 2.19.Mitigation Obligations; Replacement of Lenders5462

Section 2.20.Defaulting Lenders5563

Section 2.21.Extension of Revolving Maturity Date5765





-1-

ny-11773361177179 

--------------------------------------------------------------------------------

 

Table of ContentsTABLE OF CONTENTS

(CONTINUED)continued)

PAGE

 

Section 2.22.Judgment Currency65

ARTICLE III.....................................REPRESENTATIONS AND
WARRANTIES5766

Section 3.01.Organization; Powers5766

Section 3.02.Authorization; Enforceability5866

Section 3.03.Governmental Approvals; No Conflicts5866

Section 3.04.Financial Condition; No Material Adverse Change5867

Section 3.05.Properties5867

Section 3.06.Litigation and Environmental Matters5967

Section 3.07.Compliance with Laws and Agreements5968

Section 3.08.Investment Company Status5968

Section 3.09.Taxes5968

Section 3.10.ERISA6068

Section 3.11.Disclosure6068

Section 3.12.Anti-Corruption Laws and Sanctions6069

Section 3.13.Federal Reserve Board Regulations6069

Section 3.14.Subsidiaries6069

Section 3.15.Solvency6169

Section 3.16.REIT Status6169

Section 3.17.Insurance6170

ARTICLE
IV.....................................................................................................CONDITIONS6170

Section 4.01.Effective Date6170

Section 4.02.Each Credit Event6372

ARTICLE
V...................................................................AFFIRMATIVE
COVENANTS6472

Section 5.01.Financial Statements; Ratings Change and Other Information6473

Section 5.02.Notices of Material Events6574

Section 5.03.Existence; Conduct of Business; REIT Status6674

Section 5.04.Payment of Obligations6675

Section 5.05.Maintenance of Properties; Insurance6675





-2-

ny-11773361177179 

--------------------------------------------------------------------------------

 

Table of ContentsTABLE OF CONTENTS

(CONTINUED)continued)

PAGE

 

Section 5.06.Books and Records; Inspection Rights6675

Section 5.07.Compliance with Laws6675

Section 5.08.Use of Proceeds and Letters of Credit6775

Section 5.09.Accuracy Of Information6776

Section 5.10.Notices of Asset Sales, Encumbrances or Dispositions6776

Section 5.11.Additional Guarantors; Additional Unencumbered Properties6876

Section 5.12.Releases of Guaranties6877

ARTICLE
VI...........................................................................NEGATIVE
COVENANTS6978

Section 6.01.Indebtedness6978

Section 6.02.Liens6978

Section 6.03.Fundamental Changes; Changes in Business; Asset Sales7079

Section 6.04.Investments70

Section 6.05.Swap Agreements7179

Section 6.06.Restricted Payments7179

Section 6.07.Transactions with Affiliates7180

Section 6.08.Restrictive Agreements7280

Section 6.09.Sale and Leaseback7281

Section 6.10.Changes in Fiscal Periods7281

Section 6.11.Payments and Modifications of Subordinate Debt7281

Section 6.12.Financial Covenants7381

ARTICLE
VII.................................................................................EVENTS
OF DEFAULT7382

ARTICLE VIII.........................................................THE
ADMINISTRATIVE AGENT7685

ARTICLE
IX...........................................................................................MISCELLANEOUS7887

Section 9.01.Notices7887

Section 9.02.Waivers; Amendments8089

Section 9.03.Expenses; Indemnity; Damage Waiver8190





-3-

ny-11773361177179 

--------------------------------------------------------------------------------

 

Table of ContentsTABLE OF CONTENTS

(CONTINUED)continued)

PAGE

 

Section 9.04.Successors and Assigns8392

Section 9.05.Survival8696

Section 9.06.Counterparts; Integration; Effectiveness; Electronic Execution8796

Section 9.07.Severability8797

Section 9.08.Right of Setoff8797

Section 9.09.Governing Law; Jurisdiction; Consent to Service of Process8897

Section 9.10.WAIVER OF JURY TRIAL8898

Section 9.11.Headings8898

Section 9.12.Confidentiality8998

Section 9.13.Material Non-Public Information8999

Section 9.14.Authorization to Distribute Certain Materials to Public-Siders9099

Section 9.15.Interest Rate Limitation90100

Section 9.16.USA PATRIOT Act90100

Section 9.17.No Advisory or Fiduciary Responsibility91100

 

-4-

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

Schedule CDOS -- CDO Subsidiaries

Schedule EGL -- Eligible Ground Leases

Schedule ES -- Excluded Subsidiaries

Schedule 2.01 -- Lenders; Commitments

Schedule 3.05 -- Unencumbered Properties

Schedule 3.06 -- Disclosed Matters

Schedule 3.14 -- Subsidiaries

Schedule 6.08 -- Existing Restrictions

 

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Borrowing Request

Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D -- Forms of Notes

Exhibit E -- Form of Compliance Certificate

 

ny-11773361177179

-i-

-i-

 

 

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 9, 2014, among GPT PROPERTY TRUST LP, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I




DEFINITIONS

   Defined Terms.  As used in this Agreement, the following terms have the
meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent, the Company and the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Operating Income” means, for any fiscal period for any Real Estate
Asset, the Net Operating Income (or proportionate share of Net Operating Income
from a Real Estate Asset owned jointly by an Investment Affiliate) from such
Real Estate Asset minus (b) for only those Real Estate Assets which are not
subject to a triple net lease, a reserve for capital expenditures and
replacements equal to $0.20 per square foot per annum for such Real Estate
Asset.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.  Unless the context requires otherwise, the
term “Administrative Agent” shall include any Affiliate of JPMorgan Chase Bank,
N.A. through which JPMorgan Chase Bank, N.A. shall perform any of its
obligations in such capacity hereunder.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





1

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Agency Site” means the Electronic System (other than e-mail and e-fax)
established by the Administrative Agent to administer this Agreement.

“Agent Party” has the meaning assigned to it in Section 9.01(d). “Agreement” has
the meaning assigned to it in the recitals.

“Agreed Currencies” means (a) dollars, (b) euros, (c) Pounds Sterling and (d)
any other currency that is (i) a lawful currency that is readily available and
freely transferable and convertible into dollars, (ii) available in the London
interbank deposit market and (iii) agreed to by the Administrative Agent, the
Issuing Bank and each of the Multicurrency Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate if a Eurodollar
Borrowing with a one month Interest Period was being made on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amendment No. 1 Effective Date” means the effective date of Amendment No. 1 to
Revolving Credit and Term Loan Agreement among the Borrower, the Administrative
Agent and the Lenders party thereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Borrower and its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by Moody’s, S&P or Fitch.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below.

From and after the Effective Date and until the Debt Rating Pricing Election
Date, the Applicable Rates shall be determined as follows:

for Revolving Loans, the “Eurodollar - Applicable Rate” or the “ABR - Applicable
Rate”, as the case may be, shall be determined by the range into which the Total
Leverage Ratio falls in the table below:



2

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



RATIO LEVEL

TOTAL LEVERAGE RATIO

EURODOLLAR - APPLICABLE RATE

ABR - APPLICABLE RATE

Level I

<40%

1.35%

0.35%

Level II

>  40% and < 45%

1.50%

0.50%

Level III

>  45% and < 50%

1.65%

0.65%

Level IV

>  50% and < 55%

1.85%

0.85%

Level V

>  55%

2.05%

1.05%

 

for Term Loans, the “Eurodollar - Applicable Rate” or the “ABR - Applicable
Rate”, as the case may be, shall be determined by the range into which the Total
Leverage Ratio falls in the table below:

RATIO LEVEL

TOTAL LEVERAGE RATIO

EURODOLLAR - APPLICABLE RATE

ABR - APPLICABLE RATE

Level I

< 40%

1.30%

0.30%

Level II

>  40% and < 45%

1.45%

0.45%

Level III

>  45% and < 50%

1.60%

0.60%

Level IV

>  50% and < 55%

1.80%

0.80%

Level V

>  55%

2.00%

1.00%

 

For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a compliance certificate
is delivered in accordance with Section 5.01(d); provided,  however, that if
such compliance certificate is not delivered in accordance with Section 5.01(d)
and has not been delivered within thirty (30) days after notice from the
Administrative Agent or the Required Lenders to the Borrower notifying the
Borrower of the failure to deliver such compliance certificate on the date when
due in accordance with Section 5.01(d), then the Applicable Rate shall be the
percentage that would apply to the Level V Ratio and it shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered. The Applicable Rate from the Effective Date
until the delivery of the compliance certificate for the fiscal quarter ending
June 30, 2014 shall be based on Level III.

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

From and after the Debt Rating Pricing Election Date, the Applicable Rates and
the Facility Fee Rate shall be determined as follows:





3

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

for Revolving Loans, the “Eurodollar - Applicable Rate”, the “ABR - Applicable
Rate” or the “Facility Fee Rate”, as the case may be, shall be determined solely
by the Applicable Credit Ratings in the table below:

RATINGS LEVEL

MOODY’S/ S&P/FITCH APPLICABLE CREDIT RATING

EURODOLLAR- APPLICABLE RATE

ABR- APPLICABLE RATE

FACILITY FEE RATE

Level I Rating

A3/A- or higher

0.925%

0%

0.125%

Level II Rating

Baa1/BBB+

1.00%

0%

0.15%

Level III Rating

Baa2/BBB

1.10%

0.10%

0.25%

Level IV Rating

Baa3/BBB-

1.30%

0.30%

0.25%

Level V Rating

Below Baa3/BBB- or unrated

1.70%

0.70%

0.30%

 

for Term Loans, the “Eurodollar - Applicable Rate” or the “ABR - Applicable
Rate”, as the case may be, shall be determined solely by the Applicable Credit
Ratings in the table below:

RATINGS LEVEL

MOODY’S/ S&P/FITCH APPLICABLE CREDIT RATING

EURODOLLAR - APPLICABLE RATE

ABR- APPLICABLE RATE

Level I Rating

A3/A- or higher

1.00%

0%

Level II Rating

Baa1/BBB+

1.10%

0.10%

Level III Rating

Baa2/BBB

1.25%

0.25%

Level IV Rating

Baa3/BBB-

1.50%

0.50%

Level V Rating

Below Baa3/BBB - or unrated

1.95%

0.95%

 

For purposes of this clause (b), if at any time the Borrower has two (2)
Applicable Credit Ratings, the Applicable Rate and Facility Fee Rate shall be
the rate per annum applicable to the highest Applicable Credit Rating; provided
that if the highest Applicable Credit Rating and the lowest Applicable Credit
Rating are more than one ratings category apart, the Applicable Rate and
Facility Fee Rate shall be the rate per annum applicable to Applicable Credit
Rating that is one ratings category below the highest Applicable Credit
Rating.  If at any time the Borrower has three (3) Applicable Credit Ratings,
and such Applicable Credit Ratings are split, then: (A) if the difference
between the highest and the lowest such Applicable Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
and Facility Fee Rate shall be the rate per annum that would be applicable if
the highest of the Applicable Credit Ratings were used; and (B) if the
difference between such Applicable Credit Ratings is two ratings categories
(e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the



4

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Applicable Rate and Facility Fee Rate shall be the rate per annum that would be
applicable if the average of the two (2) highest Applicable Credit Ratings were
used, provided that if such average is not a recognized rating category, then
the Applicable Rate and Facility Fee Rate shall be the rate per annum that would
be applicable if the second highest Applicable Credit Rating of the three were
used.  If at any time the Borrower has only one Applicable Credit Rating (and
such Credit Rating is from Moody’s or S&P), the Applicable Rate and Facility Fee
Rate shall be the rate per annum applicable to such Applicable Credit Rating. If
the Borrower does not have an Applicable Credit Rating from either Moody’s or
S&P, the Applicable Rate and Facility Fee Rate shall be the rate per annum
applicable to an Applicable Credit Rating of “below BBB-/Baa3 or unrated” in the
tables above.

Each change in the Applicable Rate and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate and Facility Fee Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

Any adjustment in the Applicable Rate shall be applicable to all existing Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of the general partner of the Borrower.

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.

“Available Revolving Commitment” means, as to any Revolving Lender of any
Revolving Tranche at any time, an amount equal to the excess, if any, of (a)
such Lender’s Revolving Commitment of such Revolving Tranche then in effect over
(b) such Lender’s Revolving Credit Exposure of such Revolving Tranche then
outstanding; provided, that in calculating any Lender’s Revolving Credit
Exposure for the purpose of determining such



5

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Lender’s Available Revolving Commitment pursuant to Section 2.12(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Bank of America Portfolio” means the portfolio of properties leased to Bank of
America, N.A. under a master lease which as of the Effective Date consist of the
properties identified on Schedule 3.05 as the Bank of America Portfolio.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means GPT Property Trust LP, a Delaware limited partnership.

“Borrowing” means (a) Loans (or in the case of Term Loans, each portion thereof)
of the same Type and Class, made, converted or continued on the same date and,
in the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof), as to which a single Interest Period is in effect or (b) a Swingline
Loan.

“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar depositsthe relevant Agreed Currency in the London
interbank market. or the principal financial center of such Agreed Currency
(and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and



6

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capitalization Rate” means (a) 7.25% for each Real Estate Asset that is part of
the Bank of America Portfolio and (b) 7.50% for each other Real Estate Asset.

“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid by in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.

“Cash Equivalents” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
issuance and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s;

(c)investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(f)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

“CDO” means a structured asset-backed security commonly known as a
“collateralized debt obligation”.





7

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“CDO Subsidiaries” means Excluded Subsidiaries that constitute the Company’s CDO
entities and are listed on Schedule CDOS attached hereto.

“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Effective Date) shall beneficially own a percentage of the then outstanding
Equity Interests of the Company having the power, directly or indirectly, to
vote for the election of directors (or their equivalent) of the Company (“Voting
Equity Interests”) that is more than 35% of the outstanding Voting Equity
Interests of the Company; or any “person” or “group” otherwise acquires the
power to direct, directly or indirectly, the management or policies of the
Company; or (b) during any period of 12 consecutive months, individuals who at
the beginning of any such 12-month period constituted the Board of Directors of
Company (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of Company was approved by a vote of
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office; (c) the Company shall cease to
be the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or (d)
the Company shall cease to directly or indirectly own at least 60% of the
limited partnership interests in the Borrower.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date such
Lender or Issuing Bank became a party to this Agreement;  provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.





8

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Commitment Fee Rate” means, with respect to each Revolving Tranche, to the
extent in effect as calculated on a daily basis, for any calendar quarter (a)
0.25% per annum, if the average daily Revolving Commitment Utilization
Percentage for such Revolving Tranche for such quarter is less than 50%, and (b)
0.15% per annum, if the average daily Revolving Commitment Utilization
Percentage for such Revolving Tranche for such quarter is greater than or equal
to 50%.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Company” means Gramercy Property Trust, Inc., a Maryland corporation.

“Computation Date” has the meaning assigned to it in Section 1.05(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period, without duplication, an amount equal
to the net income or loss of the Company and its subsidiaries (other than CDO
Subsidiaries) on a consolidated basis determined in accordance with GAAP (before
minority interests and excluding losses attributable to the sale or other
disposition of assets and the adjustment for so- called “straight-line rent
accounting” and excluding all items attributable to CDO Subsidiaries) for such
period plus (x) the following to the extent deducted in computing such
consolidated net income or loss for such period: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization for such
period, (iv) other non-cash charges for such period, (v) acquisition costs for
such period with respect to all Real Estate Assets acquired by the Borrower or
any of its Subsidiaries and (vi) all losses attributable to the sale or other
disposition of assets in such period, and minus (y) to the extent included in
computing such consolidated net income or loss for such period, all gains
attributable to the sale or other disposition of assets or debt restructurings
in such period, adjusted to include the pro rata share of the Company and its
subsidiaries (other than CDO Subsidiaries) on a consolidated basis of the net
income or loss of all Investment Affiliates for such period, determined and
adjusted in the same manner as provided above in this definition with respect to
the net income or loss of the Company and its subsidiaries on a consolidated
basis; provided that if during any period for which Consolidated EBITDA is being
determined, the Borrower or any of its Subsidiaries (other than the CDO
Subsidiaries) have one or more New Acquisitions which are subject to leases that
contain free rent or other rent reduction provisions that are in effect at any
time during such period, then for purposes of determining Consolidated EBITDA
for such period, the rental or other income attributable to such leases while
such free rent or rent reduction period is in effect (but in no event longer
than 6-months for any such lease) shall be determined on a straight-line rent
accounting basis.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense of the type described in clause (i) of the
definition thereof (without giving effect to the parenthetical clause at the end
of such clause (i)) for such period



9

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

plus (b) the aggregate amount of scheduled principal payments attributable to
Total Indebtedness (excluding optional prepayments and scheduled principal
payments due on maturity of any such Indebtedness) required to be made during
such period by the Company or any of its consolidated subsidiaries plus (c) a
percentage of all such scheduled principal payments required to be made during
such period by any Investment Affiliate on Indebtedness taken into account in
calculating Consolidated Interest Expense equal to the greater of (x) the
percentage of the principal amount of such Indebtedness for which the Company or
any of its subsidiaries (other than the CDO Subsidiaries) is liable and (y) the
pro rate share of the Company and such subsidiaries on a consolidated basis of
such Investment Affiliate plus (d) dividends on the Company’s preferred stock
required to be made during such period pursuant to the Company’s organizational
documents plus (e) all rental payments due and payable with respect to such
period under ground leases of any properties at which the Company and/or any of
such subsidiaries are tenants.

“Consolidated Interest Expense” means, for any period for the Company and its
Subsidiaries (but excluding the CDO Subsidiaries), the sum (without duplication)
for such period of: (i) total interest expense, whether paid or accrued, of the
Company and such subsidiaries, including fees payable in connection with this
Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, including the Company’s
and such subsidiaries’ share of interest expenses in Joint Ventures but
excluding amortization or write-off of debt discount and expense (except as
provided in clause (ii) below), (ii) amortization of costs related to interest
rate protection contracts and rate buydowns, (iii) capitalized interest, (iv)
amortization of Capitalized Loan Fees of the Company and such subsidiaries, (v)
interest incurred on any liability or obligation that constitutes a Contingent
Obligation of the Company and such subsidiaries and (vi) to the extent not
include in clauses (i), (ii), (iii), (iv) and (v) each of the Company’s and such
subsidiaries’ pro rata share of all interest expense and other amounts of the
type referred to in such clauses of any Investment Affiliate.

“Consolidated Tangible Net Worth” means, at any date of determination, (i)
stockholders’ equity of the Company and its subsidiaries on a consolidated basis
at such time, determined in accordance with GAAP, plus (ii) accumulated
depreciation and amortization, minus (iii) goodwill and intangible assets, other
than lease intangibles; provided that Consolidated Tangible Net Worth shall be
adjusted to exclude the CDO Subsidiaries.

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of (i)
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (b) above
in this definition shall be deemed to be (A) with respect to a guaranty of
interest, interest and principal, or operating income, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note



10

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (x) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (B) with respect to all guarantees not covered by the preceding
clause (A), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements
required to be delivered pursuant to Sections 5.01(a) and 5.01(b).
Notwithstanding anything contained herein to the contrary, guarantees of
completion or other performance shall not be deemed to be Contingent Obligations
unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion or other performance shall be deemed to be a
Contingent Obligation in an amount equal to any such claim. Subject to the
preceding sentence, (1) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is Recourse
Indebtedness, directly or indirectly to such Person or any of its Subsidiaries),
the amount of such guaranty shall be deemed to be 100% thereof unless and only
to the extent that (i) such other Person has delivered cash or Cash Equivalents
to secure all or any part of such Person’s obligations under such joint and
several guaranty (in which case the amount of such guaranty shall be reduced by
the amount of such cash or Cash Equivalents) or (ii) such other Person holds an
Investment Grade Rating from any of Fitch, Moody’s or S&P, or has
creditworthiness otherwise reasonably acceptable to the Administrative Agent (in
which case the amount of such guaranty shall be zero), and (2) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debt Rating Pricing Election Date” means the date on which (a) the Borrower has
received an Investment Grade Rating from Moody’s or S&P and such Investment
Grade Rating continues to exist on the date that the Borrower gives its election
notice described below and (b) the Borrower has delivered written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) of its
election (which shall be irrevocable) to have the Applicable Rates determined by
reference to the Applicable Credit Ratings instead of the Total Leverage Ratio.





11

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Development Property” means a Real Estate Asset owned by the Borrower or one of
its Subsidiaries on which the construction of an office, industrial and/or
retail building has commenced, other than any Real Estate Asset with respect to
which any interruption of construction has lasted for more than one hundred and
twenty (120) consecutive days and is then continuing. Such Real Estate Asset
shall be treated as a Development Property until construction is completed and a
certificate of occupancy (or its equivalent in the applicable jurisdiction) has
been issued.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of, a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the latest Maturity Date; provided,  however, that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its direct or indirect subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because



12

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

it may be required to be repurchased in order to satisfy applicable statutory or
regulatory obligations.

“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is dollars or (b) the equivalent amount thereof in
dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 1.05.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which is June 9,
2014.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security systems.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee.

“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 35 years from the
Effective Date; provided that such ground lease may have a remaining term of
less than 35 years if the tenant has a unilateral option to purchase the fee
interest at the end of the lease term for a de minimusminimis purchase price.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.





13

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether  or not waived; (c)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” means the single currency of the Participating Member States.

“Eurodollar”, when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to the Adjusted LIBO Rate.





14

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of dollars with such Foreign Currency, for delivery two (2)
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Subsidiaries” means the Subsidiaries of the Borrower listed on
Schedule ES attached hereto, as such Schedule ES may be updated by an Authorized
Officer of the Borrower to include (a) any Subsidiary acquired pursuant to an
acquisition permitted hereunder which is financed with Secured Indebtedness that
is permitted by this Agreement and each Subsidiary thereof that guarantees such
Secured Indebtedness (in each case to the extent that guaranteeing the
Obligations is prohibited by such Secured Indebtedness), (b) any Subsidiary of
an Excluded Subsidiary, (c) any Subsidiary that is not a Wholly-Owned Subsidiary
of the Borrower, and is either acquired pursuant to an acquisition permitted
hereunder or formed in a manner not expressly prohibited hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations and (d) any Subsidiary of the Borrower organized in a jurisdiction
other than the United States or any state thereof; provided that each such
Subsidiary shall cease to be an Excluded Subsidiary hereunder if such Secured
Indebtedness is repaid or becomes unsecured or if such Subsidiary ceases to
guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such



15

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Lender acquires such interest in such Loan, Letter of Credit or Commitment
(other than pursuant to an assignment requested by the Borrower under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan, Letter of Credit or Commitment or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Facility” means each of the Term Loan Facility and the Revolving Facility (and
collectively, the “Facilities”).  Each of the Multicurrency Revolving Tranche
and U.S. Revolving Tranche shall be a separate Facility for purposes of this
definition. 

“Facility Fee Rate” means that rate determined pursuant to paragraph (b) of the
definition of “Applicable Rate”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the general partner of the Borrower or the
Company, as applicable.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fitch” means Fitch, Inc.

“Foreign Currencies” means Agreed Currencies other than dollars.

“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.





16

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $50,000,000.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty. “Guarantors”
means the Company and the Subsidiary Guarantors.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.

“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

“Incremental Commitments” has the meaning assigned to such term in Section 2.04.

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Effective Date that any direct or indirect
parent of such Person has the right



17

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

(subject to satisfaction of applicable securities law requirements, including
the filing of registration statements) to satisfy by delivery of its Equity
Interests, (ii) obligations that any direct or indirect parent of such Person is
given the right to satisfy by delivery of its Equity Interests and (iii)
obligations with respect to preferred stock of the Company), (h) all Contingent
Obligations of such Person in respect of the foregoing clauses (a) through (g),
(i) all obligations of the kind referred to in clause (a) through (h) above
secured by any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the “mark to market”
liability of such Person in respect of Swap Agreements. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of any Indebtedness under clause (i) above shall be limited to the lesser
of the amount of such Indebtedness that is Nonrecourse Indebtedness or the fair
market value of the assets securing such Indebtedness that is Nonrecourse
Indebtedness, as reasonably determined by the Borrower. The amount of
Indebtedness of any Person shall be calculated at the outstanding principal
amount based on the contract and not reflecting purchase accounting or other
adjustments pursuant to GAAP.

 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, (d) a company, partnership,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof or (e) a company, partnership,
investment vehicle or trust which has a controlling interest in any company,
partnership, trust or other entity which (i) is a competitor of the Company or
the Borrower or (ii) invests, as one of its primary lines of business, in real
estate assets similar to the Real Estate Assets.

“Information Memorandum” means the Confidential Information Memorandum dated May
2014 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more



18

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the then applicable Maturity Date for the applicable Facility. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing or Term Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Affiliate” means any unconsolidated subsidiary or Joint Venture of
the Company, the Borrower and their consolidated subsidiaries; provided that no
CDO Subsidiary shall be included as an Investment Affiliate.

“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s, BBB- or better from S&P, or BBB- or better from Fitch.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank (or
another Lender, with the consent of such Lender and the Borrower), in which case
the term “Issuing Bank” shall include any such Affiliate (or such Lender) with
respect to Letters of Credit issued by such Affiliate (or such Lender).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.





19

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time. Multicurrency LC
Exposure or U.S. LC Exposure. 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for deposits in the applicable Agreed Currency for a
period equal in length to such Interest Period as displayed on page LIBOR01 of
the Reuters screen page that displays such rate (currently Reuters Screen Page
LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”)) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, (x) in the case of Eurodollar
Borrowing denominated in Pounds Sterling, at approximately 11:00 a.m., London
Time, on the date of the commencement of such Interest Period and (y) in the
case of Eurodollar Borrowing denominated in euro, at approximately 11:00 a.m.
London Time, on the date two TARGET Days prior to the commencement of such
Interest Period);  provided that, if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
and provided,  further, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.” “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the



20

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits hereto), the Notes, the Guaranties, and any other agreements
entered into in connection herewith or therewith by the Borrower or any other
Loan Party with or in favor of the Administrative Agent and/or the Lenders,
including any amendments, modifications or supplements hereto or thereto or
waivers hereof or thereof.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood and agreed that such local time shall mean London, England time
unless otherwise notified by the Administrative Agent).

“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Borrower and its Subsidiaries of properties or
assets of a Person for a gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisition) or (b) one or more
transactions for the purpose of or resulting, directly or indirectly, in the
acquisition (including, without limitation, a merger or consolidation or any
other combination with another Person) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisitions).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement or any other Loan Document or (c) the
validity or enforceability of this Agreement or any other Loan Document or the
rights of or remedies available to the Administrative Agent and the Lenders
under this Agreement or any other Loan Document.

 “Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Company, the Borrower and its Subsidiaries (other than CDO
Subsidiaries) in an aggregate principal amount exceeding (x)
$20,000,000,35,000,000, in the case of Recourse Indebtedness, and (y)
$75,000,000,150,000,000, in the case of Nonrecourse Indebtedness.

“Material Subsidiary” means (a) each Subsidiary of the Borrower that directly or
indirectly owns or leases an Unencumbered Property or owns a Mortgage Note that
is included in the calculation of Unencumbered Asset Value and (b) each other
Subsidiary of the Borrower



21

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

that has assets that constitute more than 10% of Total Asset Value, other than
an Excluded Subsidiary.

“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Note” means a note receivable held by the Borrower or one of its
Subsidiaries that is secured by a mortgage Lien on real property.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the Dollar Amount
of the aggregate undrawn and unexpired amount of all outstanding Multicurrency
Letters of Credit at such time plus (b) the Dollar Amount of the aggregate of
all LC Disbursements under Multicurrency Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The Multicurrency
LC Exposure of any Multicurrency Revolving Lender at any time shall be its
Revolving Percentage of the total Multicurrency LC Exposure at such time.

“Multicurrency Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multicurrency Revolving Loans and to acquire
participations in Multicurrency Letters of Credit hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Multicurrency
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.04, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Multicurrency Revolving Commitment is set forth on Schedule 2.01,
in the most recent Additional Credit Extension Amendment, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its
Multicurrency Revolving Commitment, as applicable. The initial aggregate amount
of the Lenders’ Multicurrency Revolving Commitments is $50,000,000.

“Multicurrency Letter of Credit” means a Letter of Credit issued in an Agreed
Currency under the Multicurrency Revolving Tranche pursuant to Section 2.06.

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of the Dollar Amount of the
outstanding principal amount of such Lender’s Multicurrency Revolving Loans and
Multicurrency LC Exposure at such time.

“Multicurrency Revolving Lender” means a Lender with a Multicurrency Revolving
Commitment or Multicurrency Revolving Credit Exposure.

“Multicurrency Revolving Loan” means a Loan made pursuant to Section 2.01(a)(ii)
and Section 2.03.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.





22

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the benefit
of a Lien on any assets of such Person; provided,  however, that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, with respect to any Real Estate Asset for any
period, property rental and other income attributable to such Real Estate Asset
minus all expenses and other proper charges incurred in connection with the
operation of such Real Estate Asset (including, without limitation, real estate
taxes, management fees, payments under ground leases and bad debt expenses)
during such period; but, in any case, calculated before (i.e. without regard to)
payment of or provision for debt service charges for such period, income taxes
for such period, capital expenses for such period, and depreciation,
amortization, and other non-cash expenses for such period, all as determined in
accordance with GAAP (except that (a) any rent leveling adjustments and (b) any
SFAS 141 amortization shall be excluded from rental income); provided that Net
Operating Income shall be adjusted to exclude the CDO Subsidiaries.

“New Acquisition” means any Real Estate Asset acquired by the Borrower or its
subsidiaries within one year of any date of determination.

“New Revolving Commitments” has the meaning assigned to such term in Section
2.04.

“New Revolving Loan Lender” has the meaning assigned to such term in Section
2.04.

“New Term Loan Commitments” has the meaning assigned to such term in Section
2.04.

“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.

“New Term Loan” has the meaning assigned to such term in Section 2.04.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered   by a Lien
securing such Indebtedness.

“Non-Wholly-Owned Subsidiary” means any Subsidiary of a Person which is not a
Wholly-Owned Subsidiary of such Person.





23

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Note” means any promissory note delivered by the Borrower pursuant to Section
2.10(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Occupancy Rate” means, with respect to a property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
property actually occupied by tenants that are not affiliated with the Borrower,
pursuant to binding leases as to which no monetary default has occurred and has
continued unremedied for 60 or more days to (b) the aggregate net rentable
square footage of such property. For purposes of this definition of “Occupancy
Rate”, a tenant shall be deemed to actually occupy a property (i) if a material
portion of the leased premises or, if more than one property is subject to a
single lease or master lease, a material portion of such properties, is
occupied, whether by the tenant or by one or more subtenants or (ii)
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of the date
of such determination.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid



24

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

for more than three (3) Business Days, then for such other period of time as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Borrowing, Letter of Credit or LC Disbursement, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent Guaranty” means the Guaranty dated as of the date hereof from the
Company in favor of the Administrative Agent for the benefit of the Lenders.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on



25

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g)the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal offices located in New York City; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Term Loan Exposure, Revolving Credit Exposure and unused Commitments represented
by such Lender’s Term Loan Exposure, Revolving Credit Exposure and unused
Commitments.

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned in whole or in part by the Borrower
or any of its Subsidiaries in any property.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness. “Register” has the meaning assigned to such term in Section
9.04(b).

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et seq. of the Code or any
successor provisions.





26

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).

“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.09, (b) increased from time to time pursuant to Section 2.04, and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, in the Additional Credit Extension
Amendment, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $400,000,000. a
Multicurrency Revolving Commitment or a U.S. Revolving Commitment.





27

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

 “Revolving Commitment Utilization Percentage” means, on any date for any
Revolving Tranche, the percentage equal to a fraction (a) the numerator of which
is the total Revolving Credit Exposures for such Revolving Tranche and (b) the
denominator of which is the total Revolving Commitments of such Revolving
Tranche;  provided that in calculating the total Revolving Credit Exposures for
purposes of Section 2.12(a), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time. Multicurrency
Revolving Credit Exposure or U.S. Revolving Credit Exposure.

“Revolving Facility” means the Revolving Commitments and the Revolving Loans and
Swingline Loans made, and Letters of Credit issued, thereunder.

“Revolving Lender” means a Lender with aMulticurrency Revolving CommitmentLender
or a U.S. Revolving Credit ExposureLender.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) and Section
2.03.Multicurrency Revolving Loan or a U.S. Revolving Loan. 

“Revolving Maturity Date” means June 9, 2018, subject to extension as provided
in Section 2.21.

“Revolving Percentage” means, with respect to any Revolving Lender of a
Revolving Tranche, the percentage of the total Revolving Commitments of such
Revolving Tranche  represented by such Lender’s Revolving Commitment of such
Revolving Tranche. If the Revolving Commitments of a Revolving Tranche have
terminated or expired, the Revolving Percentages for such Revolving Tranche
shall be determined based upon the Revolving Commitments of such Revolving
Tranche most recently in effect, giving effect to any assignments.

“Revolving Tranche” when used in reference to any Revolving Commitment,
Revolving Loan or Revolving Borrowing, refers to whether such Revolving
Commitment, Revolving Loan, or the Revolving Loans comprising such Revolving
Borrowing, are Multicurrency Revolving Commitments or Multicurrency Revolving
Loans or U.S. Revolving Commitments or U.S. Revolving Loans.

“S&P” means Standard & Poor’s.

“Sanctioned Country”  means at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the United Nations Security



28

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Council, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Indebtedness” means the portion of Total Indebtedness which is secured
by a Lien on any properties or assets.

“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets is in excess of the total amount of their liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of
their assets is greater than the probable liability on their existing debts as
such debts become absolute and matured; (c) they are then able and expect to be
able to pay their debts (including, without limitation, contingent debts and
other commitments) as they mature; and (d) they have capital sufficient to carry
on their business as conducted and as proposed to be conducted.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.





29

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Subsidiary Guarantor” means each Material Subsidiary of the Borrower that is
party to the Subsidiary Guaranty.

“Subsidiary Guaranty” means the Guaranty dated as of the date hereof from the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any U.S.
Revolving Lender at any time shall be its Revolving Percentage with respect to
U.S. Revolving Tranche of the total Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

“Term Loan” means a Loan made pursuant to Section 2.01(b) and Section 2.03, and
includes any New Term Loans made pursuant to Section 2.04.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments.  The initial amount of each Lender’s Term Loan Commitment is
set forth on



30

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Schedule 2.01.  The initial aggregate amount of the Lenders’ Term Loan
Commitments is $200,000,000.

“Term Loan Commitment Expiry Date” has the meaning assigned to such term in
Section 2.01(b).

“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.

“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.

“Term Loan Maturity Date” means June 9, 2019.

“Total Asset Value” means the sum of the following, without duplication: (a) for
each Real Estate Asset that is wholly-owned by the Borrower or a Wholly-Owned
Subsidiary of the Borrower and that is a New Acquisition, the acquisition cost
for such property; plus (b) for each Real Estate Asset that is wholly-owned by
the Borrower or a Wholly-Owned Subsidiary of the Borrower (other than a New
Acquisition or a Development Property), an amount equal to the quotient of
(i)(x) the Adjusted Net Operating Income for such Real Estate Asset determined
for the most recently ended fiscal quarter, times (y) four, divided by (ii) the
applicable Capitalization Rate; plus (c) for each Real Estate Asset that is
wholly-owned by the Borrower or a Wholly- Owned Subsidiary of the Borrower and
that is a Development Property (other than a New Acquisition), the book value
(after impairments) for such property (provided that the amount of Total Asset
Value attributable to all Development Properties shall not exceed 5% of Total
Asset Value); plus (d) unrestricted cash and Cash Equivalents of the Borrower
and its Wholly-Owned Subsidiaries; plus (e) with respect to any Real Estate
Asset of the type described in clauses (a), and (c) of this definition that is
not wholly owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower,
the Borrower’s pro rata share of the value of such Real Estate Asset; plus (f)
the book value (after impairments) of Mortgage Notes receivable held by the
Borrower and its Wholly-Owned Subsidiaries so long as such Mortgage Note is not
more than sixty (60) days past due or otherwise in payment default after giving
effect to applicable cure periods; provided that notwithstanding anything to the
contrary set forth herein, no(x) no additional investments in CDOs after the
Effective Date or assets of any CDO Subsidiary shall be included in the
calculation of Total Asset Value, and (y) the amount of Total Asset Value
attributable to all (1) Investment Affiliates (excluding any investments in CDOs
that exist on the Effective Date) shall not exceed 10% of Total Asset Value, (2)
Real Estate Assets that are not office, industrial and/or retail properties
shall not exceed 10% of Total Asset Value, (3) Development Properties shall not
exceed 10% of Total Asset Value, (4) unimproved land that is not a Development
Property shall not exceed 10% of Total Asset Value, (5) Mortgage Notes shall not
exceed 10% of Total Asset Value, and (6) assets described in clauses (1) through
(5) above, in the aggregate, do not exceed 25% of Total Asset Value.

 “Total Indebtedness” means, without duplication, all Indebtedness of the
Company and its consolidated subsidiaries (other than the CDO Subsidiaries) and
the Company’s and such consolidated subsidiaries’ pro rata share of all
Indebtedness of Investment Affiliates.





31

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unencumbered Adjusted Net Operating Income” means, for any fiscal period, the
total Adjusted Net Operating Income attributable to all Unencumbered Properties
for such period.

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) for each Unencumbered Property that is a New Acquisition, the acquisition
cost for such property; plus (b) for each Unencumbered Property (other than a
New Acquisition), an amount equal to the quotient of (i)(x) the Adjusted Net
Operating Income for such Unencumbered Property determined for the most recently
ended fiscal quarter, times (y) four, divided by (ii) the applicable
Capitalization Rate; plus (c) the book value (after impairments) of each
first-priority Mortgage Note receivable held by the Borrower and its
Wholly-Owned Subsidiaries that are Subsidiary Guarantors (subject to release as
provided in Section 5.12) so long as (i) such Mortgage Note is not subject to
any Liens or Negative Pledges, (ii) such Mortgage Note is not more than sixty
(60) days past due or otherwise in payment default after giving effect to
applicable cure periods, and (iii) the property securing such Mortgage Note
meets the criteria for an Unencumbered Property (other than clause (1) of the
definition thereof) plus (d) unrestricted cash and Cash Equivalents of the
Borrower and its Wholly-Owned Subsidiaries that are Subsidiary Guarantors plus
(e) 50% of the book value of each Real Estate Asset that meets the criteria for
an Unencumbered Property (other than clause (7) of the definition thereof) which
is unoccupied (excluding such Unencumbered Property if (i) a monetary default
has occurred and has continued under a binding lease with respect to such
Unencumbered Property or (ii) for more than the 12 consecutive month period
prior to any date of determination, such Unencumbered Property has been
unoccupied by tenants who are not affiliated with the Borrower); provided that
(A) not more than 20% of Unencumbered Asset Value shall be attributable to any
single Unencumbered Property, (B) not more than 20% of Unencumbered Asset Value
may be attributable to Unencumbered Properties for which a single Person is the
tenant (other than the Bank of America Portfolio and other Real Estate Assets if
the tenant is Bank of America Corporation and/or its subsidiaries), (C) not more
than 10% of Unencumbered Asset Value may be attributable to Unencumbered
Properties that are subject to a ground lease, and (D) not more than 10% of
Unencumbered Asset Value may be attributable to first-priority Mortgage Notes
receivable. and (E) not more than 10% of Unencumbered Asset Value may be
attributable to assets described in clauses (d) and (e) above. 

“Unencumbered Property” means a Real Estate Asset that meets each of the
following criteria (with each such Real Estate Asset that meets such criteria
being an Unencumbered Property):

1. (1) The Real Estate Asset is 100% fee owned or ground leased under an
Eligible



32

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Ground Lease by the Borrower or a Wholly-Owned Subsidiary of the Borrower that
is a Subsidiary Guarantor (subject to release as provided in Section 5.12).

2. (2) The Real Estate Asset is improved with one or more completed office,
industrial and/or retail buildings.

3. (3) The Real Estate Asset is not otherwise directly or indirectly subject to
any Lien (other than Permitted Encumbrances) or any Negative Pledge or other
agreement that prohibits the creation of a Lien or prohibits the transfer of any
owned Real Estate Asset (other than those described in clause (vii) of the
proviso to Section 6.08).

4. (4) The Real Estate Asset is not subject to any Environmental Liability or
otherwise in violation of Environmental Laws, in each case, that would
materially impair the value of such Real Estate Asset.

5. (5) The Real Estate Asset is free of any structural defects that would
materially impair the value of such Real Estate Asset.

6. (6) The Real Estate Asset is located in the United States.

7. (7) The Real Estate Asset is subject to one or more net leases with tenants
(or similar leases under which the tenant is generally responsible for paying or
reimbursing the landlord for taxes and insurance).

“UnsecuredIndebtedness”meansthe outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.

“Unsecured Interest Expense” means for any fiscal period, the amount of
Consolidated Interest Expense on all Unsecured Indebtedness. Unsecured Interest
Expense shall be equal to the greater of (i) the actual Consolidated Interest
Expense on all Unsecured Indebtedness, and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness using an assumed
interest rate of 5.0% per annum.

“U.S. LC Exposure” means, at any time, the sum of (a) the aggregate undrawn of
all outstanding U.S. Letters of Credit at such time plus (b) the aggregate of
all LC Disbursements under U.S. Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The U.S. LC Exposure of
any U.S. Revolving Lender at any time shall be its Revolving Percentage of the
total U.S. LC Exposure at such time.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make U.S. Revolving Loans and to acquire participations in
U.S. Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s U.S. Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.04, and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s



33

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

U.S. Revolving Commitment is set forth on Schedule 2.01, in the Additional
Credit Extension Amendment, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its U.S. Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ U.S. Revolving
Commitments is $350,000,000.

“U.S. Letter of Credit” means a Letter of Credit issued in dollars under the
U.S. Revolving Tranche pursuant to Section 2.06.

“U.S. Revolving Credit Exposure” means, with respect to any U.S. Revolving
Lender at any time, the sum of the outstanding principal amount of such Lender’s
U.S. Revolving Loans, U.S. LC Exposure and Swingline Exposure at such time.

“U.S. Revolving Lender” means a Lender with a U.S. Revolving Commitment or U.S.
Revolving Credit Exposure.

“U.S. Revolving Loan” means a Loan made pursuant to Section 2.01(a)(i) and
Section 2.03.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” of a Person means any subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

   Classification of Loans and Borrowings.  For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type, in the case of a
Revolving Loan, by Revolving Tranche (e.g., a “U.S. Revolving Loan”) or by
Class, Type and Tranche (e.g., a “Eurodollar U.S. Revolving Loan” or “U.S.
Revolving Tranche”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type, in the case of a Revolving Loan, by Revolving Tranche (e.g.,
a “U.S. Revolving Loan”) or by Class, Type and Tranche (e.g., a “Eurodollar U.S.
Revolving Borrowing”).





34

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

   Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision  amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company, the Borrower or any Subsidiary at “fair value”, as
defined therein. 



35

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Section I.01.  Exchange Rates; Currency Equivalents.  (a) The Administrative
Agent will determine the Dollar Amount of:

(i) each Eurodollar Borrowing on the date of such Borrowing or, if applicable,
the date of conversion/continuation of any Borrowing as a Eurodollar Borrowing,

(i) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(iii) all outstanding Borrowings, Letters of Credit or LC Disbursements on and
as of the last Business Day of each calendar quarter and, during the
continuation of an Event of Default, on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Borrowing, Letter of Credit or LC
Disbursement for which a Dollar Amount is determined on or as of such day

(b)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

ARTICLE II




THE CREDITS

   Commitments.   Subject to the terms and conditions set forth herein, each
U.S. Revolving Lender severally agrees to make U.S. Revolving Loans to the
Borrower from time to time in U.S. Dollarsdollars during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s U.S.
Revolving Credit Exposure exceeding such Lender’s U.S. Revolving Commitment or
(b) the sum of the total U.S. Revolving Credit Exposures exceeding the total
U.S. Revolving Commitments. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

(i) Subject to the terms and conditions set forth herein, each Multicurrency
Revolving Lender severally agrees to make Multicurrency Revolving Loans to the
Borrower from time to time in an Agreed Currency during the Availability
Period in an aggregate principal amount that will not result in (a) the Dollar
Amount of such Lender’s Multicurrency Revolving Credit Exposure exceeding such
Lender’s Multicurrency Revolving Commitment, (b) the sum of the Dollar Amount of
the total Multicurrency Revolving Credit



36

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Exposures exceeding the total Multicurrency Revolving Commitments and (c) the
total Foreign Currency Exposure exceeding the Foreign Currency Sublimit. 

(ii) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make a Term Loan (other than New Term Loans) to the Borrower
in U.S. Dollarsdollars in a single Borrowing on the Effective Date in the
principal amount requested by the Borrower in accordance with Section 2.03 (not
to exceed such Lender’s Term Loan Commitment).  The Term Loan Commitments of the
Lenders to make the Term Loans (other than the New Term Loan Commitments, which
shall be governed by Section 2.04) shall expire on the earlier of (a) the date
specified in Section 4.01 in the event that the conditions set forth in Section
4.1 are not satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m. New York City time on such date, or (b) the date of the Borrowings of Term
Loans (the “Term Loan Commitment Expiry Date”). Any portion of the Term Loans
that is repaid may not be reborrowed.

   Loans and Borrowings.   Each Revolving Loan of a Revolving Tranche shall be
made as part of a Borrowing consisting of Revolving Loans of such Revolving
Tranche made by the Lenders with a Revolving Commitment under such Revolving
Tranche ratably in accordance with their respective Revolving Commitments of
such Revolving Tranche.  Each Term Loan shall be made as part of a Borrowing
consisting of Term Loans made by the Term Loan Lenders ratably in accordance
with their respective Term Loan Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

Subject to Section 2.14, each Borrowing of any Class shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000.1,000,000 (or, in



37

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

the case of a Foreign Currency, the smallest amount of such Foreign Currency
that is an integral multiple of 100,000 units of such currency and that has a
Dollar Amount in excess of $1,000,000 on the date of the initial Borrowing
thereof). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

   Requests for Borrowings.  To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City timeLocal Time,
three Business Days (in the case of a Eurodollar Borrowing denominated in
dollars) or four Business Days (in the case of a Eurodollar Borrowing
denominated in a Foreign Currency), before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing, and any
notice of a Swingline Loan Borrowing shall be made in accordance with Section
2.05(b). Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request and signed by an Authorized Officer of the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

the aggregate amount of the requested Borrowing, and whether such Borrowing is a
Revolving Borrowing or a Term Loan Borrowing;

the date of such Borrowing, which shall be a Business Day;





38

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

in the case of a Eurodollar Borrowing, the Agreed Currency and the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

the location and account number to which funds are to be disbursed, which shall
comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

   Incremental Facilities.  On one or more occasions at any time after the
Effective Date, the Borrower may by written notice to the Administrative Agent
elect to request (A) an increase to the existing Revolving Commitments of a
Revolving Tranche (any such increase, the “New Revolving Commitments”) and/or
(B) the establishment of one or more new term loan commitments (the “New Term
Loan Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $600,000,000 for all
Incremental Commitments. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that such Incremental
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent. The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrower, to arrange
a syndicate of Lenders or other Persons that are Eligible Assignees willing to
hold the requested Incremental Commitments; provided that (x) any Incremental
Commitments on any Increased Amount Date shall be in the minimum aggregate
amount of $20,000,000,20,000,000 (or in the case of a Foreign Currency, the
smallest amount of such Foreign Currency that is an integral multiple of 100,000
units of such currency and that has a Dollar Amount in excess of $20,000,000),
(y) any Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Commitment; provided that the Lenders will first be afforded the
opportunity to provide the Incremental Commitments on a pro rata basis, and if
any Lender so approached fails to respond, such Lender shall be deemed to have
declined to provide such Incremental Commitments, and (z) any Lender or other
Person that is an Eligible Assignee (each, a “New Revolving Loan Lender” or “New
Term Loan Lender,” as



39

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

applicable) to whom any portion of such Incremental Commitment shall be
allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, the Issuing Bank and the
Swingline Lender (each of which approvals shall not be unreasonably withheld),
unless such New Revolving Loan Lender or New Term Loan Lender is an existing
Lender.

The terms and provisions of any New Revolving Commitments shall be identical to
the existing Revolving Commitments of the applicable Revolving Tranche.  The
terms and provisions of any New Term Loan Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a separate
tranche shall be no earlier than the Term Loan Maturity Date and shall not have
any scheduled amortization payments, (b) share ratably in any prepayments of the
existing Term Loan Facility, unless the Borrower and the New Term Loan Lenders
in respect of such New Term Loans elect lesser payments and (c) otherwise be
identical to the existing Term Loans or reasonably acceptable to the
Administrative Agent.

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and, in the case of a New Term Loan
Commitment, the borrowings and the use of proceeds thereof, (i) no Default or
Event of Default shall exist and (ii) as of the last day of the most recent
month for which financial statements have been delivered pursuant to Section
5.01, the Borrower would have been in compliance with the financial covenants
set forth in Section 6.12; (y) the representations and warranties made or deemed
made by the Borrower in any Loan Document shall be true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on the effective date of such Incremental
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all       material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) (on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Loan
Documents; and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all corporate or other
necessary action taken by the Borrower to authorize such Incremental Commitments
and (B) all corporate, partnership, member, or other necessary action taken by
each Guarantor authorizing the Guaranty by such Guarantor of such Incremental
Commitments; and (ii) a customary opinion of counsel   to the Borrower and the
Guarantors (which may be in substantially the same form as delivered on the
Effective Date and may be delivered by internal counsel of the Borrower), and
addressed     to the Administrative Agent and the Lenders, and (iii) if
requested by any Lender, new notes executed by the Borrower, payable to any new
Lender, and replacement notes executed by the Borrower, payable to any existing
Lenders.





40

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders of the applicable Revolving Tranche shall assign to each
of the New Revolving Loan Lenders, and each of the New Revolving Lenders shall
purchase from each of the  Revolving Lenders of such Revolving Tranche, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans of such Revolving Tranche outstanding on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by such existing
Revolving Loan Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments of such Revolving Tranche after giving effect to the
addition of such New Revolving Commitments to the Revolving Commitments of such
Revolving Tranche, (b) each New Revolving Commitment shall be deemed for all
purposes a Revolving Commitment of such Revolving Tranche and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan of such Revolving
Tranche and (c) each New Revolving Loan Lender shall become a Lender with
respect to its New Revolving Commitment and all matters relating thereto.

On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Loan Lender, the respective interests in
such Revolving Loan Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section.

The upfront fees payable to the New Revolving Loan Lenders and/or New Term Loan
Lenders shall be determined by the Borrower and the applicable New Revolving
Loan Lenders and/or New Term Loan Lenders.

The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as are consistent with this Section 2.04 and may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.

   Swingline Loans.   Subject to the terms and conditions set forth herein, the



41

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding 10% of the total Revolving Commitments or
(ii) the sum of the total U.S. Revolving Credit Exposures exceeding the total
U.S. Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

To request a Swingline Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the U.S.
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which U.S. Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each U.S. Revolving Lender, specifying in such notice
such Lender’s Revolving Percentage of such Swingline Loan or Loans. Each U.S.
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Revolving Percentage of such Swingline Loan
or Loans.  Each U.S. Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the U.S. Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each U.S. Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to U.S Revolving
Loans made by such U.S. Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the



42

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

U.S. Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the U.S. Revolving Lenders.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the U.S. Revolving Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

   Letters of Credit.     General.  Subject to the terms and conditions set
forth herein, the Borrower may request, as the applicant thereof, the issuance
of Letters of Credit as the applicant thereofdenominated in an Agreed Currency
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or



43

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, whether such Letter of Credit is a U.S. Letter of Credit
or a Multicurrency Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
Dollar Amount of the LC Exposure shall not exceed 10% of the total Revolving
Commitments and (ii) the sum, (ii) the total U.S. Revolving Credit Exposures
shall not exceed the total U.S. Revolving Commitments, (iii) the Dollar Amount
of the total Multicurrency Revolving Credit Exposures shall not exceed the total
Multicurrency Revolving Commitments and (iv) the total Foreign Currency Exposure
shall not exceed the Foreign Currency Sublimit.

Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date of the Revolving Facility;
provided that any Letter of Credit with a one-year term may provide for the
automatic renewal thereof for additional one-year periods (which shall in no
event extend beyond the date referred to in clause (ii) above) so long as such
Letter of Credit permits the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once an automatic
renewal Letter of Credit has been issued, the Revolving Lenders shall be deemed
to have authorized the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date referred to in
clause (ii) above; provided,  however, that the Issuing Bank shall not permit
any such extension if  it has received written notice on or before the day that
is seven Business Days before the Non- Extension Notice Date from any Lender or
the Administrative Agent that a Default or Event of Default has occurred and is
continuing directing the Issuing Bank not to permit such extension.

Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank



44

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

hereby grants to each U.S. Revolving Lender, and each (in the case of the U.S.
Letter of Credit) and each Multicurrency Revolving Lender (in the case of a
Multicurrency Letter of Credit), and each such Revolving Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Revolving Percentage of the applicable Revolving Tranche of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each U.S. Revolving Lender
(in the case of the U.S. Letter of Credit) and each Multicurrency Revolving
Lender (in the case of a Multicurrency Letter of Credit) hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s applicable Revolving Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equalsuch LC Disbursement in the Agreed
Currency which was paid by the Issuing Bank pursuant to such LC Disbursement not
later than 12:00 noon, New York City timeLocal Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City timeLocal Time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, New York City timeLocal Time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (i) to the extent such LC Disbursement is to be reimbursed in
dollars, an ABR Revolving Borrowing or Swingline Loan in an equivalent amount
andDollar Amount of such LC Disbursement or (ii) to the extent such LC
Disbursement is to be reimbursed in a Foreign Currency, a Multicurrency
Revolving Borrowing in such Foreign Currency in an amount equal to such LC
Disbursement and, in each case, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan., Swingline Loan or
Multicurrency Revolving Borrowing (and, in the case of clause (ii), so long as
no Default or Event of Default shall have occurred and be continuing, the
obligation to reimburse such



45

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

LC Disbursement shall be extended to the date five Business Days after the date
that such LC Disbursement is made). If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable Revolving Tranche of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Revolving Percentage
thereof. Promptly following receipt of such notice, each such Revolving Lender
shall pay to the Administrative Agent its Revolving Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Revolving Loans of the applicable Revolving Tranche made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of thesuch Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from thesuch
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or, a Swingline Loan or a Multicurrency Revolving
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.  If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in dollars,
in the Dollar Amount of such LC Disbursement, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

Obligations Absolute.  The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or



46

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilfulwillful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Disbursement Procedures. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans (or



47

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurodollar Revolving Loans);  provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

Cash Collateralization.  If any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Facility Lenders under the Revolving Facility (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposures
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to 102% of
the Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency shall be deposited in the applicable Foreign Currencies in the actual
amount of such undrawn Letters of Credit and LC Disbursements and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or



48

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

(i) of Article VII. For the purpose of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement, with any
remaining balance returned to the Borrower. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (including all interest or profits, if any, on
the investment thereof) (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

   Funding of Borrowings.    Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds (i) in the case of Loans denominated in dollars, by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders and (ii) in the case of Loans
denominated in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency;  provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, (x) to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account as is designated by
the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in dollars and (y) to an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Borrowing Request,
in the case of Loan denominated in a Foreign Currency;  provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.





49

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including, without limitation, the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing as of the date of such
Borrowing.

   Interest Elections.   Each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
 Eurodollar Borrowings of one Revolving Tranche may not be converted to a
Eurodollar Borrowing of another Revolving Tranche.

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone(i) in the case of a Borrowing
denominated in dollars, by telephone and (ii) in the case of a Borrowing
denominated in a Foreign Currency, by irrevocable written notice by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by an
Authorized Officer of the Borrower, in each case, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election



50

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by an Authorized Officer of
the Borrower.

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period and
Agreed Currency to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein and subject to
the next sentence, at the end of such Interest Period such Borrowing shall be
continued as an Eurodollar Borrowing with a one month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Facility Lenders under the applicable Facility, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing under such Facility may be converted to or continued as a Eurodollar
Borrowing and, (ii) unless repaid, each Eurodollar Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurodollar



51

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Borrowing denominated in a Foreign Currency shall be continued as a Eurodollar
Borrowing with an Interest Period of one month.

   Termination and Reduction of Commitments.   Unless previously terminated, the
Revolving Commitments shall terminate on the Revolving Maturity Date and (b) the
Term Loan Commitments shall terminate on the Term Loan Commitment Expiry Date as
provided in Section 2.01(b).

The Borrower may at any time terminate, or from time to time reduce, the
Commitments under a particular Facility; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
U.S. Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the U.S. Revolving
Credit Exposures would exceed the total U.S. Revolving Commitments and (iii) the
Borrower shall not terminate or reduce the Multicurrency Revolving Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Dollar Amount of the sum of the Multicurrency Revolving
Credit Exposures would exceed the total Multicurrency Revolving Commitments.

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under a particular Facility shall be made ratably among the
Lenders in accordance with their respective Commitments under such Facility.

   Repayment of Loans; Evidence of Debt.   The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each
Revolving Lender, the then unpaid principal amount of each Revolving Loan on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Term Loan Lender, the then unpaid principal amount of each Term Loan on the
Term Loan Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on



52

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type, Agreed Currency,
Type and, if applicable, Revolving Tranche thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations of the Borrower.

Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1,  Exhibit D-2
 or2, Exhibit D-3 or Exhibit D-4 hereto, as applicable. In such event, the
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note(s) and interest thereon shall at all times
(including after assignment pursuant to Section 9.04), unless such assignee
elects not to receive a Note be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

   Prepayment of Loans.   The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty, subject to prior notice in accordance with paragraph (b) of this
Section. 

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal amount of the U.S.
Revolving Credit Exposures exceeds the aggregate U.S. Revolving



53

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
Multicurrency Revolving Credit Exposures (calculated, with respect to a
Borrowing, the issuance of a Letter of Credit or an LC Disbursement denominated
in Foreign Currencies, as of the most recent Computation Date with respect
thereto) exceeds the aggregate Multicurrency Revolving Commitment or (C) the sum
of the aggregate principal Dollar Amount of all of the outstanding Multicurrency
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”), as of the most recent Computation Date with respect to each
such Borrowing, issuance of a Letter of Credit and LC Disbursement, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, the Foreign Currency Exposure, as of the most recent Computation
Date with respect to each such Borrowing, issuance of a Letter of Credit and LC
Disbursement, exceeds 105% of the Foreign Currency Sublimit, the Borrower shall
in each case within three (3) Business Days following the written demand of the
Administrative Agent therefor at the Borrower’s option repay Borrowings or cash
collateralize the LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (w) the sum of the aggregate principal amount of the U.S.
Revolving Credit Exposures  to be less than or equal to the aggregate U.S.
Revolving Commitments, (x) the sum of the aggregate principal Dollar Amount of
all of the Multicurrency Revolving Credit Exposures (calculated, with respect to
each such Borrowing, issuance of a Letter of Credit and LC Disbursement
denominated in Foreign Currencies, as of the most recent Computation Date with
respect thereto) to be less than or equal to the aggregate Multicurrency
Revolving Commitment, and (y)  the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit, as applicable.

(c) (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the



54

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

same Type and Class as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the applicable Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and all amounts, if any, payable pursuant to Section
2.16. Any portion of the Term Loan that is prepaid may not be reborrowed.

   Fees.   From the Effective Date until the earlier of the Debt Rating Pricing
Election Date and the last day of the Availability Period, the Borrower agrees
to pay to the Administrative Agent, for the pro rata account of each Revolving
Lender of each Revolving Tranche, a commitment fee, computed at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender under such Revolving Tranche during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December of each year and on the date on which the Revolving
Commitments of such Revolving Tranche terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 365 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

From and after the Debt Rating Pricing Election Date, the Borrower agrees to pay
to the Administrative Agent, for the account of each Revolving Lender, a
facility fee, which shall accrue at the Facility Fee Rate (as set forth in the
definition of Applicable Rate) on the daily amountDollar Amount of the Revolving
Commitment of such Lender (whether used or unused) during the period from and
including the Debt Rating Pricing Election Date to but excluding the date on
which such Commitment terminates; provided that, if such Revolving Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued facility fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 365 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable



55

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amountDollar Amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amountDollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 365 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit shall be
paid in dollars.

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

   Interest.   The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.





56

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section.

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Loans denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days and (ii) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate or the Federal Funds Effective Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

   Alternate Rate of Interest.  If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

the Administrative Agent is advised by the Required Facility Lenders under a
particular Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly



57

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing under such Facility for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing shall be ineffective and, unless repaid, (A) in the case of
a Eurodollar Borrowing denominated in dollars, such Borrowing shall be made as
an ABR Borrowing and (B) in the case of a Eurodollar Borrowing denominated in a
Foreign Currency, such Eurodollar Borrowing shall bear interest at a rate
established by the Administrative Agent in consultation with the Company or be
repaid on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing under such
Facilityin dollars, such Borrowing shall be made as an ABR Borrowing (and if any
Borrowing Request requests a Eurodollar Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective);  provided that if the
circumstances giving rise to such notice affect only one Class of Borrowings,
then the other Class of Borrowings shall be permitted.

   Increased Costs.   If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement to the
extent reflected in the Adjusted LIBO Rate) or the Issuing Bank;

impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit



58

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to reduce the amount of any sum received or receivable by
such Lender, the Issuing Bank or such other Recipient hereunder, (whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.





59

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   Break Funding Payments.  In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert into, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of (x) the operation of Section 2.04 or (y) a request by the Borrower pursuant
to Section 2.19, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

   Taxes.     Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.





60

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

Evidence of Payments.  As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

Indemnification by the Borrower.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made



61

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S.



62

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

executed originals of IRS Form W-8ECI;

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit C-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or



63

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund of any Taxes for or on behalf of, the indemnifying party or
any other Person.





64

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(j) FATCA Acknowledgement. For purposes of determining withholding Taxes imposed
under FA TCA, from and after the Amendment No. 1 Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.   The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case
of payments denominated in dollars, 12:00 noon, New York City time and (ii) in
the case of payments denominated in a Foreign Currency, 12:00 noon, Local Time,
in the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in each case, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) except as otherwise
provided for herein, in the same currency in which the Borrower, Letter of
Credit or LC Disbursement was made and (ii) to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, or, in the case of a Borrowing,
Letter of Credit or LC Disbursement denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata



65

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

according to the respective outstanding principal amounts of the Term Loans then
held by the Term Loan Lenders.  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective Revolving Percentages of the Revolving
Lenders.  Notwithstanding the foregoing provisions of this Section, if, after
the making or issuance of any Borrowing, Letter of Credit or LC Disbursement in
any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which such Borrowing, Letter of Credit or LC Disbursement was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment



66

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.05(c) [funding swingline participations], Section 2.06(d) [funding
letter of credit participations], Section 2.06(e) [funding ABR loan to reimburse
letter of credit disbursement], Section 2.07(b) [agent loan pre-funding],
Section 2.18(d) [agent pre-funding of borrower repayments] or Section 9.03(c)
[lender indemnity], then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

   Mitigation Obligations; Replacement of Lenders.   If any Lender requests
compensation under Section 2.15, or if the Borrower is



67

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

If (w) any Lender requests compensation under Section 2.15, or (x) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has refused
to consent to any proposed amendment, modification, waiver, termination or
consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any such assignment
resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such



68

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

   Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

commitment fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a) and facility
fees shall cease to accrue on the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.12(b);

the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

if any Swingline Exposure or LC Exposure exists at the time such Lender becomes
a Defaulting Lender then:

all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Percentages but only to
the extent that (x) the sum of all such non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02(a) and Section 4.02(b) are
satisfied at such time;

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be



69

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees payable pursuant to Section 2.12(b) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.12(c) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

so long as such Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non- Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment



70

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

   Extension of Revolving Maturity Date.  The Borrower shall have one option
(which shall be binding on the Revolving Lenders), exercisable by written notice
to  the Administrative Agent (which shall promptly notify each of the Lenders)
given no more than 90 days nor less than 30 days prior to the then Revolving
Maturity Date, to extend the Revolving Maturity Date for a period of one (1)
year.  Upon delivery of such notice, the Revolving Maturity Date shall be
extended for one (1) year so long as the following conditions are satisfied: (i)
no Default or Event of Default has occurred and is continuing as of the
effective date of such extension; (ii) the representations and warranties made
or deemed made by the Borrower in any Loan Document shall be true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the effective date of such extension
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date); and (iii) the Borrower shall have paid an extension fee equal to
0.15% of the aggregate outstanding amount of the Revolving Commitments (to the
Administrative Agent for the ratable benefit of the Revolving Lenders).

Section II.02.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to the Issuing Bank, any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Issuing Bank, such Lender or the Administrative Agent
(as the case may be) of any sum adjudged to be so due in such other currency the
Issuing Bank, such Lender or the Administrative Agent (as the case may be) may
in accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to the Issuing Bank, such Lender
or the Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Issuing Bank, such Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due



71

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

to the Issuing Bank, any Lender or the Administrative Agent, as the case may be,
in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 2.18, the Issuing Bank, such Lender or the Administrative
Agent, as the case may be, agrees to remit such excess to the Borrower.

ARTICLE III




REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

   Organization; Powers.  Each of the Company, the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
or lease its properties and to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

   Authorization; Enforceability.  The Transactions are within each Loan Party’s
corporate, partnership, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action. Each of this Agreement and the
other Loan Documents to which a Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

   Governmental Approvals; No Conflicts.  The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company, the
Borrower or any of its Subsidiaries or any order judgment or decree of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company, the Borrower
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company, the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or



72

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

imposition of any Lien on any asset of the Company, the Borrower or any of its
Subsidiaries.

   Financial Condition; No Material Adverse Change.   The Borrower has
heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Company and its
subsidiaries (i) as of and for the fiscal year ended December 31, 2013, reported
on by Ernst & Young, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2014,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

Since December 31, 2013, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect.

   Properties.   Each of the Company, the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for Permitted Encumbrances, Liens permitted by
Section 6.02, or minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.  Each of the Real Estate Assets included as
Unencumbered Properties for purposes of this Agreement satisfies the
requirements for an Unencumbered Property set forth in the definition thereof.
As of the Effective Date, Schedule 3.05 sets forth a list of each Unencumbered
Property and whether such Unencumbered Property is subject to an Eligible Ground
Lease.

Each of the Company, the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company, the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

   Litigation and Environmental Matters.   There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against the
Company, the Borrower or any of its Subsidiaries (i) as to



73

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.  As of the
date of this Agreement, the Company, the Borrower and its Subsidiaries have no
material Contingent Obligations that are not disclosed in the financial
statements referred to in Section 3.04 or listed as a Disclosed Matter.

Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of the Company, the Borrower or any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability.

Since the date of this Agreement to the knowledge of the Borrower, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

   Compliance with Laws and Agreements.  Each of the Company, the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

   Investment Company Status.  None of the Company, the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

   Taxes.  Each of the Company, the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company, the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.





74

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   ERISA.  None of the Company or any of its subsidiaries or any of their
respective ERISA Affiliates (i) maintains, contributes to or has any obligation
with respect to, or during the preceding five plan years has maintained,
contributed to or had any obligation with respect to, any Plan or (ii) has any
liability to the PBGC, the Internal Revenue Service or any trust established
under Title IV of ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

   Disclosure.  Neither the Information Memorandum nor any of the other written
reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information and
forward looking statements, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time, it being understood that projections as to future events and forward
looking statements are not viewed as facts and that the actual results may vary
from such projections or forward looking statements and such variances may be
material.

   Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, the Borrower, any Subsidiary or,
to the knowledge of the Company, the Borrower or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Company, the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transaction will violate Anti-Corruption Laws or
applicable Sanctions.

   Federal Reserve Board Regulations.  None of the Loan Parties is engaged or
will engage, principally or as one of its important



75

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

activities, in the business of extending credit for the purposes of “purchasing”
or “carrying” any “Margin Stock” within the respective meanings of such terms
under Regulations U, T and X of the Board. No part of the proceeds of the Loans
will be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

   Subsidiaries.  As of the Effective Date, (a) Schedule 3.14 sets forth the
name and jurisdiction of incorporation of each material Subsidiary (other than
Excluded Subsidiaries) and material Investment Affiliate of the Borrower and (b)
except as disclosed on Schedule 3.14, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments of any
nature relating to any Equity Interests owned by the Borrower or any Subsidiary
in any Subsidiary or Investment Affiliate.

   Solvency.  The Loan Parties, taken as a whole, are, and after giving effect
to the incurrence of all Loans and Obligations being incurred in connection
herewith will be, Solvent.

   REIT Status.  The Company (i) is a REIT, (ii) has not revoked its election to
be a REIT, (iii) has not engaged in any “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) of the Code (or any successor provision thereto), and
(iv) for its current “tax year” (as defined in the Code) is, and for all prior
tax years subsequent to its election to be a real estate investment trust has
been, entitled to a dividends paid deduction which meets the requirements of
Section 857(a) of the Code.

   Insurance.  The Company, the Borrower and its Subsidiaries maintain (either
directly or indirectly by causing its tenants to maintain) insurance on their
material real estate assets with financially sound and reputable insurance
companies (or through self insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Borrower.

ARTICLE IV




CONDITIONS

   Effective Date.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which



76

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

The Administrative Agent (or its counsel) shall have received from each party
thereto either (i) a counterpart of this Agreement and each other Loan Document
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.

The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Morgan, Lewis & Bockius LLP, counsel for the Borrower and the other
Loan Parties in form and substance reasonably acceptable to the Administrative
Agent and covering such other matters relating to the Borrower, this Agreement
or the Transactions as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

The Administrative Agent shall have received the following items from the
Borrower:

Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;

Copies of the formation documents of each Loan Party certified by an officer of
such Loan Party, together with all amendments thereto;

Incumbency certificates, executed by officers of each Loan Party, which shall
identify by name and title and bear the signature of the Persons authorized to
sign the Loan Documents on behalf of such Loan Party (and to make borrowings and
request other extensions of credit hereunder on behalf of the Borrower, in the
case of the Borrower), upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower;

Copies, certified by a Secretary or an Assistant Secretary of each Loan Party of
the resolutions (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for the Administrative Agent) authorizing the Transactions,
with respect to the Borrower, and the execution, delivery and performance of the
Loan Documents to be executed and delivered by the other Loan Parties;

The most recent annual audited and quarterly unaudited financial statements of
the Company and its subsidiaries;





77

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

UCC financing statement, judgment, and tax lien searches with respect to each
Loan Party from its state of organization;

If a Borrowing is to be made on the Effective Date, written money transfer
instructions in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and signed by an officer of the
Borrower, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

Compliance certificate substantially in the form of Exhibit E, executed by a
Financial Officer of the Borrower, demonstrating compliance with the financial
covenants set forth in Section 6.12 on a pro-forma basis as of the Effective
Date based on the financial statements for the fiscal quarter ended March 31,
2014 and after giving effect to the Transactions (assuming a borrowing of all
amounts intended to be borrowed on the Effective Date and the application of
proceeds of such borrowings to the repayment of Indebtedness intended to be
repaid therefrom);

A certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02;

A satisfactory payoff letter or other satisfactory evidence that, simultaneously
with the initial funding of Loans on the Effective Date, the Borrower shall have
repaid and terminated the Amended and Restated Credit and Guaranty Agreement
dated as of September 24, 2013 among the Company, the Borrower, certain of the
Borrower’s Subsidiaries, the lenders party thereto and Deutsche Bank AG New York
Branch, as administrative agent, and all collateral granted thereunder shall
have been released; and

Satisfactory evidence that, simultaneously with the initial funding of Loans on
the Effective Date, the Borrower shall have purchased the remaining equity
interests in the joint venture with Affiliates of Garrison Investment Group and
all of the outstanding Indebtedness of such joint venture shall have been repaid
in full and all collateral granted in connection therewith shall have been
released.

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced on
or before the date hereof, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

The Administrative Agent and the Lenders shall have received all documentation
and other information about the Loan Parties as shall have been reasonably
requested by the Administrative Agent or such Lender that it shall have
reasonably determined is required by regulatory authorities



78

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

   Each Credit Event.  The obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

The representations and warranties of the Borrower set forth in this Agreement
shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except to the extent that
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V




AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made) and all Letters
of Credit shall have expired or terminated or been cancelled, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

   Financial Statements; Ratings Change and Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender, including their
Public- Siders:

within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of



79

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all reported on by Ernst & Young or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company, its unaudited consolidated balance sheet and related
unaudited statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

Subject to Section 9.14, the Company further agrees to clearly label the
financial statements described in clauses (a) and (b) (collectively, “Financial
Statements”) with a notice stating: “Confidential Financial Statements to be
Provided to All Lenders, Including Public- Siders” before delivering them to the
Administrative Agent.

concurrently with any delivery of financial statements under clause (a) or (b)
above, a compliance certificate in the form attached hereto as Exhibit E signed
by a Financial Officer of the Borrower (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.04 and 6.12, together with any updates to Schedules EGL,  ES and 3.05 and
financial reporting to support the financial covenant calculations and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

concurrently with any delivery of financial statements under clause (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course



80

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided, that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(f) that are either (x) filed with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Company’s web site shall be deemed delivered to
the Administrative Agent hereunder.

promptly after Moody’s, S&P or Fitch shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

   Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

the occurrence of any Default;

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding $500,000;
and

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial



81

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Officer or other executive officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

   Existence; Conduct of Business; REIT Status.  The Borrower will, and will
cause the Company and each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises except in
cases (other than the maintenance of the legal existence of any Loan Party)
where failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. The
Borrower shall cause the Company to maintain its REIT status under the Code. The
Borrower shall cause the Company to own substantially all of its properties and
assets and conduct substantially all of its business activities through the
Borrower and its Subsidiaries.

   Payment of Obligations.  The Borrower will, and will cause the Company and
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower, the Company or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

   Maintenance of Properties; Insurance.  The Borrower will, and will cause the
Company and each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear  excepted, and (b) maintain (either directly or
indirectly by causing its tenants to maintain), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

   Books and Records; Inspection Rights.  The Borrower will, and will cause the
Company and each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause the Company and each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon



82

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

   Compliance with Laws.  The Borrower will, and will cause the Company and each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

   Use of Proceeds and Letters of Credit.  The proceeds of the Loans will be
used only for, and the Letters of Credit will be issued only to support,
property acquisitions, repayment of other Indebtedness, capital expenditures and
other general corporate purposes of the Borrower and its Subsidiaries (other
than CDO Subsidiaries) in the ordinary course of business. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

   Accuracy Of Information.  The Borrower will ensure that any information,
including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.





83

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   Notices of Asset Sales, Encumbrances or Dispositions.  TheConcurrently with
any delivery of financial statements under clause (a) or (b) of Section 5.01,
the Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than two (2) Business Days prior toof a sale, encumbrance with a
Lien to secure Indebtedness or other transfer of (x) any Unencumbered Property
or (y) any other Real Estate Asset, in each case for consideration in excess of
$10,000,00050,000,000 and which is permitted by this Agreement. In addition,
simultaneously with delivery of any such notice, the Borrower shall deliver to
the Administrative Agent (A) a certificate of an Authorized Officer of the
Borrower certifying that no Default or Event of Default (including any
non-compliance with the financial covenants contained herein) has occurred and
is continuing or would occur on a pro forma basis after giving effect to the
proposed sale, encumbrance or other transfer, which certificate shall include
calculations in reasonable detail demonstrating compliance with the financial
covenants on a pro-forma basis, including as to the calculation of Unencumbered
Asset Value and (B) an updated schedule of all Unencumbered Properties.

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall deliver to the Administrative Agent and the Lenders
written notice thereof not less than two (2) Business Days prior thereto and
apply the proceeds of such transaction (together with such additional amounts as
may be required), to prepay the Obligations in an amount, as determined by the
Administrative Agent, equal to that which would be required to reduce the
Obligations so that no Default or Event of Default would exist.

If such proposed transaction is permitted hereunder, upon request of the
Borrower, the Administrative Agent shall, at the Borrower’s expense, take all
such action reasonably requested by the Borrower to release the guarantee
obligations under the Subsidiary Guaranty of any Subsidiary that owns or
ground-leases the Real Estate Asset being sold, encumbered or transferred.

   Additional Guarantors; Additional Unencumbered Properties.  Unless such
Subsidiary is not required to become a Subsidiary Guarantor pursuant to Section
5.12, with respect to any new Material Subsidiary created or acquired after the
Effective Date (which, for the purposes of this paragraph (a), shall include any
existing Material Subsidiary that ceases to be an Excluded Subsidiary), within
the time period required by Section 5.11(d) below, cause such new Material
Subsidiary (A) to become a party to the Subsidiary Guaranty and (B) to deliver
to the Administrative Agent those items that were delivered by each Subsidiary
Guarantor on the Effective Date pursuant to Section 4.01.





84

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Upon the addition of any new Real Estate Asset as an Unencumbered Property after
the Effective Date, within the time period required by Section 5.11(d) below,
the Borrower shall deliver to the Administrative Agent (a) a certificate of an
Authorized Officer of the Borrower certifying that such Real Estate Asset
satisfies the eligibility criteria set forth in the definition of “Unencumbered
Property”, and certifying as to compliance with the financial covenants on a
pro-forma basis after giving effect to the addition of such Real Estate Asset as
an Unencumbered Property, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value, and (b) updated Schedule 3.05 of all Unencumbered
Properties. From and after the date of delivery of such certificate and schedule
and so long as such Real Estate Asset continues to satisfy the eligibility
criteria set forth in the definition of “Unencumbered Property”, such Real
Estate Asset shall be treated as a Unencumbered Property hereunder.

Upon the inclusion of any new Mortgage Note in the computation of Unencumbered
Asset Value, within the time period required by Section 5.11(d) below, the
Borrower shall deliver to the Administrative Agent an updated schedule of all
Mortgage Notes included in the computation of Unencumbered Asset Value.

TheFor each such Subsidiary Guarantor, Unencumbered Property or Mortgage Note
created, acquired or added, the Borrower shall deliver the items described in
and required by clauses (a), (b) and (c) above on or before the fifteenth (15th)
day of the month following the month in which such Subsidiary Guarantor,
Unencumbered Property or Mortgage Note was created, acquired or
addedconcurrently with (or, at the discretion of the Borrower, prior to) the
first delivery of financial statements under such clauses (a) or (b) of Section
5.01 following creation, acquisition or addition. Thereafter, the Borrower will,
and will cause each of its Subsidiaries to, cooperate with the Lenders and the
Administrative Agent and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the Transactions. 

   Releases of Guaranties.  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 9.02) to take any
action requested by the Borrower having the effect of releasing any guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.02 or (ii) under the circumstances described in
paragraphs (b) and (c) below.





85

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

At such time as the Loans and the other Obligations shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Guarantors shall be released from their obligations under the
Guaranties (other than those expressly stated to survive such termination), all
without delivery of any instrument or performance of any act by any Person.

If the Borrower achieves two (2) Investment Grade Ratings, the Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guaranty (other than those expressly stated to survive such termination) and the
Material Subsidiaries of the Borrower shall not be required to provide a
Subsidiary Guaranty, except that any Subsidiary of the Borrower that (x) owns or
ground leases any Real Estate Asset that qualifies as an Unencumbered Property
or owns any Mortgage Note that is included in the computation of Unencumbered
Asset Value and (y) is liable for any Recourse Indebtedness (whether secured or
unsecured, and including any guarantee obligations in respect of indentures or
otherwise) shall nonetheless be required to be a Subsidiary Guarantor and to
provide a Subsidiary Guaranty in order for each Real Estate Asset owned or
ground leased by such Subsidiary to be treated as an Unencumbered Property and
each Mortgage Note owned by such Subsidiary to be included in the computation of
Unencumbered Asset Value.

ARTICLE VI




NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and all Letters of
Credit shall have expired or terminated or been cancelled, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

   Indebtedness.  The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness that will cause a
breach of the financial covenants set forth in Section 6.12 or otherwise cause a
Default or Event of Default.

   Liens.  The Borrower will not, and will not permit the Company or any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

Permitted Encumbrances;





86

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Liens securing Secured Indebtedness, the incurrence of which will not cause a
breach of the financial covenants set forth in Section 6.12; and

other Liens on a property which is not an Unencumbered Property, so long as such
Liens would not have a Material Adverse Effect or constitute or result in a
Default or an Event of Default under this Agreement.

Notwithstanding the foregoing provisions of this Section 6.02, the failure of
any Unencumbered Property to comply with the requirements set forth in the
definition of “Unencumbered Property” shall result in such Unencumbered
Property’s no longer qualifying as Unencumbered Property under this Agreement,
but such disqualification shall not by itself constitute a Default or Event of
Default, unless such non-qualification otherwise constitutes or results in a
Default or Event of Default.

   Fundamental Changes; Changes in Business; Asset Sales.   The Borrower will
not, and will not permit the Company or any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, (including all or substantially all of the Equity Interests in any of
its Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Company or the Borrower in a transaction in which the
Company or the Borrower is the surviving entity, (ii) any Person may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary and (iv) any Subsidiary may
liquidate or dissolve or merge into, or sell, transfer, lease or otherwise
dispose of its assets to another Person if (x) the Borrower determines in good
faith that such liquidation, dissolution, merger or disposition is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto.

The Borrower will not, and will not permit the Company or any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

The Borrower will not, and will not permit the Company or any Subsidiary to,
sell, encumber, transfer or otherwise dispose of any asset unless the Borrower
complies with Section 5.10 to the extent applicable, and



87

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

after giving effect thereto the Borrower is in compliance with the financial
covenants set forth in Section 6.12 and no other Default or Event of Default
exists or would result therefrom.

   Investments.  (a)  The Borrower will not, and will not permit the Company or
any Subsidiary to, make or permit to exist any investment in any of the
following categories of assets at any time in excess of the specified percentage
of Total Asset Value set forth in the following table:  [Intentionally Omitted].





88

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



Category of Investment

Maximum Percentage

 of Total Asset Value

(a)Investment Affiliates (excluding any investments in CDOs that exist on the
Effective Date)

10%

(b)Real Estate Assets that are not office, industrial and/or retail properties

10%

(c )Development Properties

5%

(d)Unimproved land that is not a Development Property

5%

(e) Mortgage Notes

5%

(f)All assets described in clauses (a) through (e) above, in the aggregate

20%

 

(b)The Borrower will not, and will not permit the Company or any Subsidiary to,
make any additional investments in CDOs after the Effective Date. The Borrower
will not permit any of the CDO Subsidiaries to create, incur, assume or permit
to exist any Indebtedness other than Indebtedness existing on the date hereof
and other Indebtedness, in each case, with respect to which none of the Company,
the Borrower or any of its Material Subsidiaries has any repayment liability.

   Swap Agreements.  The Borrower will not, and will not permit the Company or
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company, the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

   Restricted Payments.  If a Default or an Event of Default has occurred and is
continuing, the Borrower will not declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except the Borrower may make
Restricted Payments to the Company for any fiscal year of the Company in an
amount equal to the amount required to be distributed by the Company to its
shareholders with respect to such fiscal year in order to maintain REIT status
of the Company and its subsidiaries that are REITS and avoid entity-level and
excise taxes.





89

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   Transactions with Affiliates.  The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) payment of compensation and benefits arising
out of employment and consulting relationships in the ordinary course of
business and (d) any Restricted Payment permitted by Section 6.06.

   Restrictive Agreements.  The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that (a) contains a
Negative Pledge or (b) prohibits, restricts or imposes any condition upon the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such
sale, (provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder),
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment or transfer thereof, and (vi) the foregoing shall not apply to
customary provisions in joint venture agreements with respect to a Joint Venture
restricting the transfer or encumbrance of Equity Interests in such Joint
Venture or the assets owned by such Joint Venture and (vii) the foregoing shall
not apply to (A) restrictions or conditions contained in agreements evidencing
Indebtedness of the Borrower, the Company or any of its Subsidiaries which are
no more restrictive on the Borrower, the Company or any of its Subsidiaries than
those contained in this Agreement or (B) any document, instrument or agreement
which requires such Person or its Subsidiaries to guarantee such Indebtedness or
to grant Liens to secure such Indebtedness, in each case as a result of its
guaranty of the



90

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Obligations or grant of a Lien to secure such Obligations, the Parent Guaranty
or the Subsidiary Guaranty (provided that the required grant of a Lien is
limited to the same collateral as secures the Obligations, the Parent Guaranty
or the Subsidiary Guaranty).

 

   Sale and Leaseback.  The Borrower will not, and will not permit the Company
or any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby the Company, the Borrower or such Subsidiary shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property that the Company, the Borrower or such Subsidiary intends to use
for substantially the same purpose as the property being sold or transferred.

   Changes in Fiscal Periods.  The Borrower will not (i) permit the fiscal years
of the Company, and the Borrower and its Subsidiaries to end on a day other than
December 31 or (ii) change the Company’s, the Borrower’s or its Subsidiaries’
method of determining fiscal quarters.

   Payments and Modifications of Subordinate Debt.  The Borrower will not, and
will not permit the Company or any Subsidiary to, make or offer to make any
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on any Indebtedness which is subordinate to the
Obligations if a Default or an Event of Default has occurred and is continuing
or would result therefrom.

   Financial Covenants.  The Borrower will not at any time permit:

Total Leverage Ratio.  The ratio of Total Indebtedness to Total Asset Value to
exceed 60%; provided that such ratio may exceed 60% in order to permit the
Borrower to consummate a Major Acquisition so long as (i) such ratio does not
exceed 60% as of the end of more than two (2) consecutive fiscal quarters in any
fiscal year and (ii) such ratio does not exceed 65% as of any such date of
determination.

Secured Leverage Ratio.  The ratio of the aggregate amount of all Secured
Indebtedness to Total Asset Value to exceed 40%.

Fixed Charge Coverage Ratio.  For (a) the period of two consecutive fiscal
quarters ending June 30, 2014, (b) the period of three consecutive fiscal
quarters ending September 30, 2014 and (c) any period of four consecutive fiscal
quarters ending after September 30, 2014, the ratio of



91

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Consolidated EBITDA for such period to Consolidated Fixed Charges for such
period to be less than 1.50 to 1.0.

Consolidated Adjusted Net Worth.  Consolidated Tangible Net Worth to be less
than the sum of (i) $367,038,000664,451,000 plus (ii) 75% of net cash proceeds
from issuances of Equity Interests by the Company and its subsidiaries to third
parties after the Effective Date.March 31, 2015.

Unsecured Leverage Ratio.  The ratio of Unsecured Indebtedness to Unencumbered
Asset Value to exceed 60%; provided that such ratio may exceed 60% in order to
permit the Borrower to consummate a Major Acquisition so long as (i) such ratio
does not exceed 60% as of the end of more than two (2) consecutive fiscal
quarters in any fiscal year and (ii) such ratio does not exceed 65% as of any
such date of determination.

Unsecured Interest Coverage Ratio.  The ratio of Unencumbered Adjusted Net
Operating Income for any period of four consecutive fiscal quarters of the
Company to Unsecured Interest Expense for such period to be less than 2.0 to
1.0.

Minimum Unencumbered Asset Value.  Unencumbered Asset Value to be less than
$400,000,000.

Minimum Occupancy Rate.  The Occupancy Rate for all Unencumbered Properties on
an aggregate basis to be less than 85%.

(i)Minimum Portfolio Lease Term.  The weighted average remaining tenant lease
term for all Unencumbered Properties on an aggregate basis to be less than 5
years.

ARTICLE VII




EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) days;

any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any Subsidiary in or in connection



92

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

with this Agreement and the other Loan Documents or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made or when furnished;

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;

the Company, the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);

the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company, the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Material Subsidiary or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

the Company, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking



93

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

the Company, the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

one or more judgments for the payment of money in an aggregate amount in excess
of $20,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary (other than CDO Subsidiaries) or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company,
the Borrower or any such Subsidiary to enforce any such judgment, which action
is not stayed or bonded pending appeal;

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Company, the Borrower and
its Subsidiaries in an aggregate amount exceeding $20,000,000; or

the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document; or this Agreement, a Guaranty
or any other Loan Document shall cease to be in full force and effect (except as
a result of the express terms thereof);

a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare



94

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c) Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;

(d) Fourth, to prepay principal on the Loans and unreimbursed LC Disbursements
ratably;

(e) Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;

(f) Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;

(g) Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and



95

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

(h) Eighth, to the Borrower or whoever may be legally entitled thereto.

ARTICLE VIII




THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.



96

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not



97

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

ARTICLE IX




MISCELLANEOUS

   Notices.   Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

if to the Borrower, to it at c/o Gramercy Property Trust Inc., 521 Fifth Avenue,
30th Floor, New York, NY 10175, Attention of Jon W. Clark (Telecopy No. 212-297-
1090; Email: jclark@gptreit.com;

if to the Administrative Agent, the Issuing Bank, and/or or the Issuing Bank (A)
in the case of Borrowings denominated in dollars or Letters of Credit, to
JPMorgan Chase Bank, N.A., 10 S. Dearborn, Floor 7, Chicago, IL 60603,  Fax:
312- 385-7101,  Email: cls.reb.chicago@jpmorgan.com, Attention of Yvonne Dixon
and (B) in the case of Borrowings denominated in a Foreign Currency, to J.P
Morgan Europe Limited, Loans Agency, 6th Floor, 25 Bank Street, Canary Wharf,
London E145JP, United Kingdom, Attention: Loans Agency, Fax: +44 20 7777 2360,
in each case with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 45th
Floor, New York 10017, Attention of Rita Lai (Telecopy No. 646-534-6301; Email:
rita.lai@jpmorgan.com);

(i) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Floor 7, Chicago, IL 60603,  Fax: 312- 385-7101,  Email:
cls.reb.chicago@jpmorgan.com, Attention of Yvonne Dixon, with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 45th Floor, New York 10017, Attention of Rita
Lai (Telecopy No. 646-534-6301; Email:
rita.lai@jpmorgan.comrita.lai@jpmorgan.com); and

(ii) (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).





98

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

Electronic Systems.

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or



99

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

   Waivers; Amendments.   No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) except as provided in Section 2.21, postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) or the last paragraph of Article VII in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or



100

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

grant any consent hereunder, without the written consent of each Lender, (vi)
reduce the percentage specified in the definition of “Required Facility Lenders”
with respect to any Facility without the written consent of all Lenders under
such Facility, or (vii) release the Company from its obligations under the
Guaranty, or release any of the Subsidiary Guarantors from their obligations
under the Subsidiary Guaranty (except as otherwise provided in Section 5.12), in
each case, without the written consent of each Lender; provided further that (w)
no agreement shall amend, modify or waive Section 4.02 without the prior written
consent of the Required Facility Lenders under the Revolving Facility, (x) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be, (y) the consent of the Required
Facility Lenders of a Facility shall be required for any amendment, waiver or
modification that adversely affects the rights of such Facility in a manner
different than such amendment, waiver or modification affects the other
Facility, and (z) no such agreement shall amend or modify Section 2.20 without
the prior written consent of the Administrative Agent, the Swingline Lender and
the Issuing Bank.

   Expenses; Indemnity; Damage Waiver.   The Borrower shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent, the
Joint Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

The Borrower shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of



101

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower, its
Affiliates, its creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or
wilfulwillful misconduct of such Indemnitee. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee referred to in paragraph (b)



102

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions,
except to the extent such damages are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

All amounts due under this Section shall be payable not later than ten (10) days
after written demand therefor.

   Successors and Assigns.   The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted such assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

the Borrower, provided that, the Borrower shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of (x) any



103

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Revolving Commitment to an assignee that is a Revolving Lender (other than a
Defaulting Lender) immediately prior to giving effect to such assignment and (y)
all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund;

the Issuing Bank, provided that no consent of the Issuing Bank shall be required
for an assignment of all or any portion of a Term Loan; and

the Swingline Lender, provided, that no consent of the Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan.

Assignments shall be subject to the following additional conditions:

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term Loan, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts at such assignee to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.





104

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.





105

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Any Lender may, without the consent of the Borrower, the Administrative Agent,
the Issuing Bank or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f), it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of



106

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any Lender may at any time pledge or assign, or grant a security interest in,
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment, or grant of
a security interest, to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment, or grant of a security
interest; provided that no such pledge or assignment, or grant of a security
interest, shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

   Survival.  All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

   Counterparts; Integration; Effectiveness; Electronic Execution.   This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the



107

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

   Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.





108

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

   Governing Law; Jurisdiction; Consent to Service of Process.  This Agreement
shall be construed in accordance with and governed by the law of the State of
New York.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County, Borough of Manhattan, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE



109

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

   Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

   Confidentiality.  Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) to the extent necessary or desirable to establish,
enforce or assert any claims or defenses in connection with any legal proceeding
by or against the Administrative Agent, the Issuing Bank or any Lender, (g)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(h) with the consent of the Borrower or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower or
(iii) is independently developed by the Administrative Agent, the Issuing Bank
or any Lender without use of or reference to the Information.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required



110

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

  Material Non-Public Information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

   Authorization to Distribute Certain Materials to Public-Siders.

If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.





111

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the
meaning of the federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

   Interest Rate Limitation.  Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

   USA PATRIOT Act.  Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.

   No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers, and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers, and the Lenders, on the other



112

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Joint Lead Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent,  the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Joint Lead Arranger, nor any Lender has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, any
Joint Lead Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

113

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

GPT PROPERTY TRUST LP

By:Gramercy Property Trust Inc., its general partner

 

____________________________

 

 

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent,

 

By:

Name: 

Title:   





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

BANK OF AMERICA, N.A.

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

MORGAN STANLEY BANK, N.A.

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

ROYAL BANK OF CANADA 

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

THE BANK OF NEW YORK MELLON 

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

U.S.  BANK NATIONAL ASSOCIATION 

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

SUNTRUST BANK 

 

By:

Name: 

Title:   

 





[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 



 

THE HUNTINGTON NATIONAL BANK

 

By:

Name: 

Title:   

 

 

 

[Signature Page to GPT Property Trust LP Revolving Credit and Term Loan
Agreement]

ny-11773361177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE CDOS

CDO SUBSIDIARIES

Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and Gramercy Real Estate CDO
2007-1 LTD, a Cayman Islands exempt entity.

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE EGL

ELIGIBLE GROUND LEASES

Lessor

Property Name

Address Line

City

State

Zip

Lease Type

Portion of Property Ground Leased

GPT GIG BOA PORTFOLIO OWNER LLC

Camelback BOA Center

1825 E.

Buckeye

Road

Phoenix

AZ

85034

Ground

Lease - Full

Site

Entire

Property Ground

Leased Lot 1

& Lot 2

GPT GIG BOA PORTFOLIO OWNER LLC

Catalina - BOA

1825 E.

Buckeye

Road

Phoenix

AZ

85034

Ground

Lease - Full

Site

Entire

Property Ground

Leased from City of Phoenix Lot

1 & Lot 2

GPT GIG BOA PORTFOLIO OWNER LLC

Maricopa - BOA

1825 E.

Buckeye Road

Phoenix

AZ

85034

Ground

Lease - Full

Site

Entire

Property

Ground

Leased from City of Phoenix Lot

1 & Lot 2

 



ny-1177179 

--------------------------------------------------------------------------------

 

 

Lessor

Property Name

Address Line

City

State

Zip

Lease Type

Portion of Property Ground Leased

GPT GIG BOA PORTFOLIO OWNER LLC

McDowell

1825 E.

Buckeye

Road

Phoenix

AZ

85034

Ground

Lease - Full Site

Entire

Property Ground

Leased from City of Phoenix Lot

1 & Lot 2

GPT GIG BOA PORTFOLIO OWNER LLC

South Mountain

- BOA

1825 E.

Buckeye

Road

Phoenix

AZ

85034

Ground

Lease - Full Site

Entire

Property Ground

Leased from City of Phoenix Lot

1 & Lot 2

GPT GIG BOA PORTFOLIO OWNER LLC

South

Glenstone - Mn Bldng*

2940 S.

Glenstone

Ave

Springfield

MO

65804

Ground

Lease - Parking

Entire

Property Ground

Leased Lot

2, Lot 3, Lot

4 & Lot 5

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE ES

EXCLUDED SUBSIDIARIES

Part (a) Excluded Subsidiaries (other than CDO Subsidiaries)

Entity

Type of Entity

Jurisdiction

First States Investments 801 Market Street Holdings GP, LLC

Limited Liability Company

Delaware

First States Investors 5000A, LLC

Limited Liability Company

Delaware

First States Management Corp., LP

Limited Partnership

Delaware

GFF Stars Management GP LLC

Limited Liability Company

Delaware

GKK Management Co. LLC

Limited Liability Company

Delaware

GKK Realty Advisors LLC

Limited Liability Company

Delaware

GKK Trading Corp.

Corporation

Delaware

GPT Allentown Owner LP

Limited Partnership

Delaware

GPT Allentown Owner GP LLC

Limited Liability Company

Delaware

GPT Ames Owner LLC

Limited Liability Company

Delaware

GPT BOA Defeasance Pool Owner LLC

Limited Liability Company

Delaware

GPT Buford Owner LLC

Limited Liability Company

Delaware

GPT Des Plaines Owner LLC

Limited Liability Company

Delaware

GPT GIG BOA Defeasance Pool Holdings LLC

Limited Liability Company

Delaware

GPT GIG BOA Portfolio HFS

Owner LLC

Limited Liability Company

Delaware

GPT Greenwood Owner LLC

Limited Liability Company

Delaware

GPT Hutchins Owner LLC

Limited Liability Company

Delaware

GPT Lawrence Owner LLC

Limited Liability Company

Delaware

GPT Loop 820 Owner LLC

Limited Liability Company

Delaware

GPT Mt. Comfort Owner LLC

Limited Liability Company

Delaware

GPT Realty Management LP

Limited Partnership

Delaware

GPT Realty Management GP LLC

Limited Liability Company

Delaware

GPT Waco Owner LLC

Limited Liability Company

Delaware

GPT Wilson Owner LP

Limited Partnership

Delaware

GPT Wilson Owner LLC

Limited Liability Company

Delaware

GPT Yuma Owner LLC

Limited Liability Company

Delaware

Gramercy Realty Holdings LLC

Limited Liability Company

Delaware

 

Part (b) CDO Subsidiaries

Gramercy Investment Trust, a Maryland Real Estate Investment Trust, and Gramercy
Investment Trust II, a Maryland Real Estate Investment Trust, together with any
direct or indirect subsidiaries thereof, including without limitation, Gramercy
Real Estate CDO 2005-1 LTD, a Cayman Islands exempt entity, Gramercy Real Estate
CDO 2006-1 LTD, a Cayman Islands exempt entity, and



ny-1177179 

--------------------------------------------------------------------------------

 

 

Gramercy Real Estate CDO 2007-1 LTD, a Cayman Islands exempt entity.

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

LENDERS: COMMITMENTS

 

U.S. Revolving Commitments

Lender Name

Commitment Amount

JPMorgan Chase Bank, N .A.

$48,125,000

Bank of America, N.A.

$48,125,000

Morgan Stanley Bank, N.A.

$42,656,250

Citizens Bank, National Association 

$39,375,000

Royal Bank of Canada

$42,656,250

The Bank of New York Mellon

$36,093,750

U.S. Bank National Association

$36,093,750

SunTrust Bank

$28,437,500

The Huntington National Bank

$28,437,500

TOTAL:

$350,000,000

 





 

ny-1177179 

--------------------------------------------------------------------------------

 

 



Multicurrency Revolving Commitments

Revolving Commitments

 

Lender Name

Commitment Amount

JPMorgan Chase Bank, N .A.

$55,000,0006,875,000

Bank of America, N.A.

$55,000,0006,875,000

Morgan Stanley Bank, N.A.

$48,750,0006,093,750

Royal Bank of Canada

$48,750,0006,093,750

Citizens Bank, National Association 

$45,000,0005,625,000

The Bank of New York Mellon

$41,250,0005,156,250

U.S. Bank National Association

$41,250,0005,156,250

SunTrust Bank

$32,500,0004,062,500

The Huntington National Bank

$32,500,0004,062,500

TOTAL:

$400,000,00050,000,000

 

 

 

 

 





 

ny-1177179 

--------------------------------------------------------------------------------

 

 



Term Loan Commitments

 

Lender Name

Commitment Amount

JPMorgan Chase Bank, N.A.

$32,500,000.00

Bank of America, N.A.

$32,500,000.00

Morgan Stanley Bank, N.A.

$26,250,000.00

Royal Bank of Canada

$26,250,000.00

The Bank of New York Mellon

$26,250,000.00

U.S. Bank National Association

$26,250,000.00

SunTrust Bank

$17,500,000.00

The Huntington National Bank

$12,500,000.00

TOTAL:

$200,000,000

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.05

UNENCUMBERED PROPERTIES

Owner

Property Name

Address Line

City

State

Zip

GPT AUSTIN

OWNER LLC

Austin - Angelica Corporation

1307 Smith Rd

Austin

TX

78721

GPT BELLMAWR OWNER LLC

Bellmawr - Fedex Philly

75 Haag Avenue

Bellmawr

NJ

8031

GPT CALABASH BRANCH OWNER

LP

Calabash Branch

10267 Beach Drive SW

Calabash

NC

28467

GPT CHICAGO DEPOT OWNER

LLC

Chicago - 2555 S Blue Island Avenue

2555  South Blue Island Avenue

Chicago

IL

60608

GPT CHICAGO MANNHEIM

OWNER LLC

Chicago - 3800

North Mannheim

3800 North Mannheim Rd

Franklin Park

IL

60131

GPT DEER PARK TERMINAL

OWNER LLC

Deer Park - YRC Terminal

50 Burt Drive

Deer Park

NY

11729

GPT EAST BRUNSWICK TERMINAL

OWNER LLC

East Brunswick Terminal - Conway

50 Edgeboro Road

East Brunswick

NJ

8816

GPT ELGIN

OWNER LLC

Elgin - 195

Corporate Drive

195 Corporate

Drive

Elgin

IL

60123

GPT ELK GROVE OWNER LLC

Elk Grove - Lunt Ave.

2401-2501 Lunt

Avenue

Elk Grove Village

IL

60007

GPT ELKRIDGE TERMINAL

OWNER LLC

Elkridge - New

Penn Terminal

6351 South

Hanover Road

Elkridge

MD

21075



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT EMMAUS BRANCH OWNER

LP

Emmaus Branch

235 Main Street

Emmaus

PA

18049

GPT GALESBURG OWNER LLC

Galesburg - 1201 Enterprise Avenue

1201 Enterprise

Ave

Galesburg

IL

61401

GPT GARLAND OWNER LLC

Garland - Apex

3000 West

Kingsley Road

Garland

TX

75041

GPT GIG BOA PORTFOLIO

OWNER LLC

Camelback - Bank Am*

1825 E. Buckeye Road

Phoenix

AZ

85034

GPT GIG BOA PORTFOLIO

OWNER LLC

Catalina - Bank

Ame*

1825 E. Buckeye Road

Phoenix

AZ

85034

GPT GIG BOA PORTFOLIO

OWNER LLC

Maricopa-Bank

Ami*

1825 E. Buckeye Road

Phoenix

AZ

85034

GPT GIG BOA PORTFOLIO

OWNER LLC

McDowell - Bank Ame*

1825 E. Buckeye Road

Phoenix

AZ

85034

GPT GIG BOA PORTFOLIO

OWNER LLC

Mesa Main - Main Building

63 W. Main Street

Mesa

AZ

85201

GPT GIG BOA PORTFOLIO

OWNER LLC

South Mountain*

1825 E. Buckeye Road

Phoenix

AZ

85034

GPT GIG BOA PORTFOLIO

OWNER LLC

Bixby - Atlantic

3804 Atlantic

Avenue

Long Beach

CA

90801

GPT GIG BOA PORTFOLIO

OWNER LLC

Calwa

2611 S. Cedar Avenue

Fresno

CA

93725



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO

OWNER LLC

Cedar & Shields

3435 N. Cedar Avenue

Fresno

CA

93726

GPT GIG BOA PORTFOLIO

OWNER LLC

Coronado Branch

1199 Orange

Avenue

Coronado

CA

92118

GPT GIG BOA PORTFOLIO

OWNER LLC

East Baskerfield

1201 Baker Street

Bakersfield

CA

93305

GPT GIG BOA PORTFOLIO

OWNER LLC

East Compton

Brnch

518 S. Long Beach Boulevard

Compton

CA

90221

GPT GIG BOA PORTFOLIO

OWNER LLC

El Segundo

835 N. Sepulveda Boulevard

El Segundo

CA

90245

GPT GIG BOA PORTFOLIO

OWNER LLC

Escondido Main

220 S. Escondido Blvd.

Escondido

CA

92025

GPT GIG BOA PORTFOLIO

OWNER LLC

Fresno Proof/Vault

2111 Tuolumme Street

Fresno

CA

93721

GPT GIG BOA PORTFOLIO

OWNER LLC

Gardena Main

1450 W. Redondo Beach Blvd.

Gardena

CA

90247

GPT GIG BOA PORTFOLIO

OWNER LLC

Glendale Main

345 N. Brand Blvd.

Glendale

CA

91203

GPT GIG BOA PORTFOLIO

OWNER LLC

Inland Empire Cash

1275 S. Dupont Avenue

Ontario

CA

91761



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO

OWNER LLC

Irvine Industrial

4101 Mac Arthur Blvd.

Newport Beach

CA

92660

GPT GIG BOA PORTFOLIO

OWNER LLC

Lincoln Heights

2400 N. Broadway

Los Angeles

CA

90031

GPT GIG BOA PORTFOLIO

OWNER LLC

Lynwood Branch

3505 E. Imperial Highway

Lynwood

CA

90262

GPT GIG BOA PORTFOLIO

OWNER LLC

North Hollywood

5025 Lankershim Blvd.

North Hollywood

CA

91601

GPT GIG BOA PORTFOLIO

OWNER LLC

North Sacramento

1830 Del Paso

Blvd.

Sacramento

CA

95815

GPT GIG BOA PORTFOLIO

OWNER LLC

Oak Park Branch

3810 Broadway

Sacramento

CA

95817

GPT GIG BOA PORTFOLIO

OWNER LLC

Pico-Vermon

Brnch

1232 S. Vermont Blvd.

Los Angeles

CA

90006

GPT GIG BOA PORTFOLIO

OWNER LLC

Pomona Main

444 S. Garey

Avenue

Pomona

CA

91766

GPT GIG BOA PORTFOLIO

OWNER LLC

Riverside Main

3650 14th Street

Riverside

CA

92501

GPT GIG BOA PORTFOLIO

OWNER LLC

Salinas Main Brnch

405 Main Street

Salinas

CA

93901



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO

OWNER LLC

San Bernadino

Main

303 N. D Street

San Bernadino

CA

92401

GPT GIG BOA PORTFOLIO

OWNER LLC

Santa Barbara

834 State Street

Santa Barbara

CA

93101

GPT GIG BOA PORTFOLIO

OWNER LLC

Santa Maria Branch

300 Town Center

East

Santa Maria

CA

93454

GPT GIG BOA PORTFOLIO

OWNER LLC

Sepulveda -

Devonshr

10300-10306 Sepul

Veda Blvd.

Mission Hills

CA

91345

GPT GIG BOA PORTFOLIO

OWNER LLC

Stockdale - Main Building

5021 California Avenue

Bakersfield

CA

93309

GPT GIG BOA PORTFOLIO

OWNER LLC

Sunnyvale Main

444 S. Mathilda Avenue

Sunnyvale

CA

94086

GPT GIG BOA PORTFOLIO

OWNER LLC

Torrance Sartori

1255 Sartori

Avenue

Torrance

CA

90501

GPT GIG BOA PORTFOLIO

OWNER LLC

Ventura Main Offic

1130 S. Victoria

Ventura

CA

93003

GPT GIG BOA PORTFOLIO

OWNER LLC

Willow - Daisy

Brnch

600 W. Willow

Street

Long Beach

CA

90806

GPT GIG BOA PORTFOLIO

OWNER LLC

Century Park

1000 Century Park Road

Tampa

FL

33607



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO

OWNER LLC

Gulf to Bay - Main Bldng

1640 Gulf to Bay Blvd.

Clearwater

FL

33755

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #100

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #200

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #300

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #400

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #500

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #600

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville #700

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville Daycr

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville Garag

9000 Southside

Blvd.

Jacksonville

FL

32256



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO

OWNER LLC

Jacksonville Schl

9000 Southside

Blvd.

Jacksonville

FL

32256

GPT GIG BOA PORTFOLIO

OWNER LLC

North Hialeah - Main Bldng

1 E. 49th Street

Hialeah

FL

33013

GPT GIG BOA PORTFOLIO

OWNER LLC

Port Charlotte - Main Bldng

21175 Olean Blvd.

Port Charlotte

FL

33952

GPT GIG BOA PORTFOLIO

OWNER LLC

San Jose - Main Building

3535 University

Blvd. West

Jacksonville

FL

32217

GPT GIG BOA PORTFOLIO

OWNER LLC

South Region TPC

17100 N.W. 59th

Avenue

Miami Lakes

FL

33015

GPT GIG BOA PORTFOLIO

OWNER LLC

Westshore Mall

100 N. Westshore Blvd.

Tampa

FL

33609

GPT GIG BOA PORTFOLIO

OWNER LLC

Bull Street

22 Bull Street

Savannah

GA

31401

GPT GIG BOA PORTFOLIO

OWNER LLC

Mission Facility

9500 Mission Road

Overland Park

KS

66206

GPT GIG BOA PORTFOLIO

OWNER LLC

Annapolis Church

10 Church Circle

Annapolis

MD

21402

GPT GIG BOA PORTFOLIO

OWNER LLC

Highlandtown -

BAL

3415-3417 Eastern Avenue

Baltimore

MD

21224



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT GIG BOA PORTFOLIO
OWNER LLC

Richland Faclty - Mn Bldng

112 McClurg Street

Richland

MO

65556

GPT GIG BOA PORTFOLIO
OWNER LLC

South Glenstone - Mn Bldng*

2940 S. Glenstone Avenue

Springfield

MO

65804

GPT GIG BOA PORTFOLIO
OWNER LLC

West Sunshine - Mn Bldng

710 W. Sunshine Street

Springfield

MO

65807

GPT GIG BOA PORTFOLIO
OWNER LLC

Albuquerque Op

Ctr

725 6th Street N.W.

Albuquerque

NM

87102

GPT GIG BOA PORTFOLIO
OWNER LLC

Carrollton - Mn

Bldng

1101 S. Josey Lane

Carrollton

TX

75006

GPT GIG BOA PORTFOLIO
OWNER LLC

Greenspoint

12400 Interstate 45 North

Houston

TX

77060

GPT GIG BOA PORTFOLIO
OWNER LLC

Mission - Main Building

1101 N. Conway Avenue

Mission

TX

78572

GPT GIG BOA PORTFOLIO
OWNER LLC

Bellingham

112 E. Holly Street

Bellingham

WA

98255

GPT GIG BOA PORTFOLIO
OWNER LLC

Spokane Bankcard

1616 S. Rustle

Road

Spokane

WA

99224

GPT HACKS CROSSING OWNER LLC

Hacks Crossing -

Five Below

9105 Hacks Cross Road

Olive Branch

MS

38624



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT HAMPTON MAIN OWNER LLC

Hampton Main

4301/4400

Hampton Avenue

St. Louis

MO

63109

GPT HARRISBURG OWNER LP

Harrisburg - Allentown

Boulevard

8051 Allentown Boulevard

Harrisburg

PA

17112

GPT HIALEAH GARDENS OWNER LLC

Preferred Freezer - Hialeah Gardens

13801 N.W. 112th

Avenue

Hialeah Gardens

FL

33018

GPT HOUSTON TERMINAL

OWNER LLC

Houston - YRC

Truck Terminal

9415 Wallisville Road

Houston

TX

77013

GPT MANASSAS WAREHOUSE OWNER LLC

Manassas - Owens Drive

9101 Owens Drive

Manassas

VA

20111

GPT MANASSAS WAREHOUSE OWNER LLC

Manassus - Euclid Avenue

8485 Euclid

Avenue

Manassas

VA

20111

GPT MORELAND AVE OWNER LLC

Atlanta Fedex

2701 Moreland Avenue

Atlanta

GA

30315

GPT

MORRISTOWN OFFICE OWNER

LLC

Morristown Office

21 South Street

Morristown

NJ

7960

GPT NASHVILLE OWNER LLC

Nashville - Nolensville Pike

5880 Nolensville

Pike

Nashville

TN

37211

GPT ORLANDO TERMINAL

OWNER LLC

Orlando - YRC

Truck Terminal

1265 LaQuinta

Drive

Orlando

FL

32809

GPT PERU OWNER LLC

Peru - 20 Unytite Drive

20 Unytite Drive

Peru

IL

61354



ny-1177179 

--------------------------------------------------------------------------------

 

 

GPT SELIG DRIVE OWNER LLC

Selig Drive - Kapstone

655 Selig Drive

Atlanta

GA

30336

GPT SWEDESBORO FACILITY OWNER LLC

Swedesboro -

Albert's Organic

1155 Commerce Boulevard

Swedesboro

NJ

8085

GPT TAMPA

ACLINE OWNER

LLC

Tampa - Acline Boulevard

4506 East Acline Boulevard

Tampa

FL

33605

GPT VERNON OWNER LP

Vernon - 5764

Alcoa Avenue

5764 Alcoa Ave

and 3311 Slauson Ave

Vernon

CA

90058

 

* Eligible Ground Lease

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.06

DISCLOSED MATTERS

All material Contingent Obligations disclosed in the financial statements
referred to in Section 3.04 of the Agreement.

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14

SUBSIDIARIES

Part (a) –  Material Subsidiaries

Entity

Type of Entity

Jurisdiction

GPT Austin Owner LLC

Limited Liability Company

Delaware

GPT Bellmawr Owner LLC

Limited Liability Company

Delaware

GPT BOA Portfolio Member LLC

Limited Liability Company

Delaware

GPT Calabash Branch Owner LP

Limited Partnership

Delaware

GPT Calabash Branch Owner GP LLC

Limited Liability Company

Delaware

GPT Chicago Depot Owner LLC

Limited Liability Company

Delaware

GPT Chicago Mannheim Owner LLC

Limited Liability Company

Delaware

GPT Deer Park Terminal Owner LLC

Limited Liability Company

Delaware

GPT East Brunswick Terminal Owner LLC

Limited Liability Company

Delaware

GPT Elgin Owner LLC

Limited Liability Company

Delaware

GPT Elk Grove Owner LLC

Limited Liability Company

Delaware

GPT Elkridge Terminal Owner LLC

Limited Liability Company

Delaware

GPT Emmaus Branch Owner LP

Limited Partnership

Delaware

GPT Emmaus Branch Owner GP LLC

Limited Liability Company

Delaware

GPT Galesburg Owner LLC

Limited Liability Company

Delaware

GPT Garland Owner LLC

Limited Liability Company

Delaware

GPT GIG BOA Portfolio Holdings LLC

Limited Liability Company

Delaware

GPT GIG BOA Portfolio Owner LLC

Limited Liability Company

Delaware

GPT Hacks Crossing Owner LLC

Limited Liability Company

Delaware

GPT Hampton Main Owner LLC

Limited Liability Company

Delaware

GPT Harrisburg Owner LP

Limited Partnership

Delaware

GPT Harrisburg Owner GP LLC

Limited Liability Company

Delaware

GPT Hialeah Gardens Owner LLC

Limited Liability Company

Delaware

GPT Houston Terminal Owner LLC

Limited Liability Company

Delaware

GPT Manassas Warehouse Owner LLC

Limited Liability Company

Delaware

GPT Moreland Ave Owner LLC

Limited Liability Company

Delaware

GPT Morristown Office Owner LLC

Limited Liability Company

Delaware

GPT Nashville Owner LLC

Limited Liability Company

Delaware

GPT Orlando Terminal Owner LLC

Limited Liability Company

Delaware

GPT Peru Owner LLC

Limited Liability Company

Delaware

GPT Selig Drive Owner LLC

Limited Liability Company

Delaware

GPT Swedesboro Facility Owner LLC

Limited Liability Company

Delaware

GPT Tampa Acline Owner LLC

Limited Liability Company

Delaware

GPT Vernon Owner LP

Limited Partnership

Delaware

GPT Vernon Owner LLC

Limited Liability Company

Delaware





ny-1177179 

--------------------------------------------------------------------------------

 

 

Part (b) – Material Investment Affiliates

Entity

Type of Entity

Jurisdiction

200 Franklin Trust

Statutory Trust

Delaware

 

Part (c) – Subscription, Options, Warrants, Call Rights, etc.

None.

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.08

EXISTING RESTRICTIONS

None.

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the  Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.  Assignor:

______________________________________

2.  Assignee:

______________________________________

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]1]]

3.  Borrower:

GPT Property Trust LP

4.  Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



ny-1177179 

--------------------------------------------------------------------------------

 

 

5.  Credit Agreement:

The Revolving Credit and Term Loan Agreement dated as of June 9, 2014 among GPT
Property Trust LP, the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders

6.  Assigned Interest:

 

 

Facility Assigned2

Aggregate Amount of Commitment/Loans

for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned

of

Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:, 20[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.





ny-1177179 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  ___________________________

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:  ___________________________

Title:

[Consented to and]4  Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  ___________________________

Title:

 

 

[Consented to:]5

[NAME OF RELEVANT PARTY]

By:  ___________________________

Title:

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any collateral thereunder, (iii)
the financial condition of the Company, the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Company, the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 3.04 thereof or delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Agreement are
required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.





ny-1177179 

--------------------------------------------------------------------------------

 

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF BORROWING REQUEST

Date:_________, 201_

To:JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among GPT Property
Trust LP, a Delaware limited partnership (the “Borrower”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders (the “Administrative Agent”).

The undersigned hereby requests (select one):

☐A Borrowing of Revolving Loans

1.On [__________________], 201_ (the “Borrowing Date”)1.

2.In the principal amount of $______________.2

3.☐ Multicurrency Revolving Loans

☐ U.S. Revolving Loans

4.Currency:

☐ dollars

☐ euros

☐ Pounds Sterling

☐ ________________





ny-1177179 

--------------------------------------------------------------------------------

 

 

5.Comprised of [Eurodollar Borrowing][ABR Borrowing].

4.6.For Eurodollar Borrowings: with an Interest Period of _____ months.

5.7.To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].

☐A Borrowing of Term Loans

1.On [_________________], 201_ (the “Borrowing Date”)3.

2.In the principal amount of $_______________.4

3.Comprised of [Eurodollar Borrowing][ABR Borrowing].

4.For Eurodollar Borrowings: with an Interest Period of _____ months.

5.To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].

☐A Borrowing of Swingline Loans

1.On [________________], 201_ (the “Borrowing Date”)5.

2.In the amount of $______________________.6

☐The [issuance][amendment][renewal][extension] of a Letter of Credit

1.On [________________], 201_ (the “Effective Date”)7.

2.With an expiration date of [________________].

3.In the amount of $______________________.

4.☐ Multicurrency Letter of Credit

☐ U.S. Letter of Credit





ny-1177179 

--------------------------------------------------------------------------------

 

 

5.Currency:

☐ dollars

☐ euros

☐ Pounds Sterling

☐ ________________

6.The name and address of the beneficiary is: [________________].

[5.7.The identification number of the Letter of Credit is [_____________].]8 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the [Borrowing Date][Effective Date] and after giving effect to the
requested [Borrowing][issuance, amendment, renewal or extension]:

(a)The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the [Borrowing Date][Effective Date] (except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty is true and correct as of such earlier
date); and

(b)No Default or Event of Default has occurred and is continuing.

If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 



ny-1177179 

--------------------------------------------------------------------------------

 

 

Borrower

GPT PROPERTY TRUST LP

By:Gramercy Property Trust Inc., its general partner

By: 

Name:

Title:

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:________, 201[_]

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8ECI from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:_________, 201[_]





ny-1177179 

--------------------------------------------------------------------------------

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:__________, 201[_]

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June 9, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among GPT Property Trust LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(h)(3)(B) of the Code and none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8ECI from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:__________, 201[_]

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

FORM OF U.S. REVOLVING LOAN NOTE

$[__________][Date]

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [_______________] (hereinafter, together with its successors in
title and permitted assigns, the “Lender”) in care of the Administrative Agent
to the Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois
60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [__________] Dollars
($[____________]) or, if less, the aggregate unpaid principal amount of all U.S.
Revolving Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
Unless otherwise provided herein, the rules of interpretation set forth in
Article I of the Credit Agreement shall be applicable to this Note.

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided,  however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such U.S. Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due



ny-1177179 

--------------------------------------------------------------------------------

 

 

and payable in the manner and with the effect provided in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

GPT PROPERTY TRUST LP

By:Gramercy Property Trust Inc., its general partner

By:

Name:

Title:

 





ny-1177179 

--------------------------------------------------------------------------------

 

 

U.S. REVOLVING LOANS AND PRINCIPAL PAYMENTS

Date

Amount of

Loan

Made

Interest

Period

(If Applicable)

Amount of

Principal Repaid

Unpaid

Principal Balance

Total

Notation Made By

ABR

Eurodollar Rate

ABR

Eurodollar Rate

ABR

Eurodollar Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-2

FORM OF TERM LOAN NOTE

$[_____________][Date]

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [______________] (hereinafter, together with its successors in
title and permitted assigns, the “Lender”) in care of the Administrative Agent
to the Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois
60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [__________] Dollars
($[________________]) or, if less, the aggregate unpaid principal amount of all
Term Loans made by the Lender to the Borrower pursuant to the Revolving Credit
and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due



ny-1177179 

--------------------------------------------------------------------------------

 

 

and payable in the manner and with the effect provided in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

FORM OF MULTICURRENCY REVOLVING LOAN NOTE

$[__________][Date]

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [_______________] (hereinafter, together with its successors in
title and permitted assigns, the “Lender”) in care of the Administrative Agent
to the Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois
60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [__________] Dollars
($[____________]) or, if less, the aggregate unpaid principal amount of all
Multicurrency Revolving Loans made by the Lender to the Borrower pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 9, 2014, among the
Lender, the Borrower, the other lending institutions named therein and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) (as
amended, restated, replaced, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. Unless otherwise provided herein, the rules of interpretation set
forth in Article I of the Credit Agreement shall be applicable to this Note.

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Multicurrency Revolving Loan was made and as specified in the Credit
Agreement in immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.





ny-1177179 

--------------------------------------------------------------------------------

 

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

GPT PROPERTY TRUST LP

By:Gramercy Property Trust Inc., its general partner

By:

Name:

Title:

 





ny-1177179 

--------------------------------------------------------------------------------

 

 

MULTICURRENCY REVOLVING LOANS AND PRINCIPAL PAYMENTS

Date

Amount of

Loan

Made

Interest

Period

(If Applicable)

 

Amount of

Principal Repaid

Unpaid

Principal Balance

Total

Notation Made By

ABR

Eurodollar Rate

Currency

ABR

Eurodollar Rate

ABR

Eurodollar Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-3

FORM OF TERM LOAN NOTE

$[_____________][Date]

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of [______________] (hereinafter, together with its successors in
title and permitted assigns, the “Lender”) in care of the Administrative Agent
to the Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois
60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [__________] Dollars
($[________________]) or, if less, the aggregate unpaid principal amount of all
Term Loans made by the Lender to the Borrower pursuant to the Revolving Credit
and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due



ny-1177179 

--------------------------------------------------------------------------------

 

 

and payable in the manner and with the effect provided in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

GPT PROPERTY TRUST LP

By:Gramercy Property Trust Inc., its general partner

By: 

Name:

Title:

 





ny-1177179 

--------------------------------------------------------------------------------

 

 



TERM LOANS AND PRINCIPAL PAYMENTS

Date

Amount of

Loan

Made

Interest

Period

(If Applicable)

Amount of

Principal Repaid

Unpaid

Principal Balance

Total

Notation Made By

ABR

Eurodollar Rate

ABR

Eurodollar Rate

ABR

Eurodollar Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-34

FORM OF SWINGLINE LOAN NOTE

$20,000,000June     , 2014

FOR VALUE RECEIVED, the undersigned, GPT PROPERTY TRUST LP, a Delaware limited
partnership (the “Borrower”), promises to pay, without offset or counterclaim,
to the order of JPMORGAN CHASE BANK, N.A. (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 10 South Dearborn,
Chicago, Illinois 60603, or at such other address as may be specified in writing
by the Administrative Agent to the Borrower, the principal sum of Twenty Million
Dollars ($20,000,000) or, if less, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of June 9, 2014, among the Lender, the
Borrower, the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, extended, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest on the principal amount unpaid at the rates
and times set forth in the Credit Agreement and in all cases in accordance with
the terms of the Credit Agreement. Late charges and other charges and default
rate interest shall be paid by Borrower in accordance with, and subject to, the
terms and conditions of the Credit Agreement. The entire outstanding principal
amount of this Note, together with all accrued but unpaid interest thereon,
shall be due and payable in full on the Maturity Date. The Lender may endorse
the record relating to this Note with appropriate notations evidencing advances
and payments of principal hereunder as contemplated by the Credit Agreement.
Such notations shall, to the extent not inconsistent with the notations made by
the Administrative Agent in the Register, be conclusive and binding on the
Borrower in the absence of manifest error; provided,  however, that the failure
of any Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Swingline Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty in the manner and to the extent specified in the Credit
Agreement. The principal of this Note, the interest accrued on this Note and all
other obligations of the Borrower are full recourse obligations of the Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.





ny-1177179 

--------------------------------------------------------------------------------

 

 

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

GPT PROPERTY TRUST LP

By:   Gramercy Property Trust Inc., its general partner

By:

Name:

Title:

 





ny-1177179 

--------------------------------------------------------------------------------

 

 

SWINGLINE LOANS AND PRINCIPAL PAYMENTS

Date

Amount of Loan

Amount of Principal Paid or Prepaid

Balance of Principal Unpaid

Notation Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

For the Fiscal [Quarter][Year] ended______________, ____

To:      JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of June 9, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among GPT Property Trust
LP, a Delaware limited partnership (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMorgan Chase Bank, N.A., as the Administrative Agent.

The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the __________________________________ of the [Company][Borrower],
and that, as such, [he][she] is authorized to execute and deliver this
Compliance Certificate (this “Certificate”) to the Administrative Agent on the
behalf of the [Company][Borrower], and that:

[Use the  following paragraph 1 for fiscal year-end financial statements]

1.  The Company has delivered the year-end audited financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report of an independent certified public
accountant required by such section.

[Use the following paragraph 1 for fiscal quarter-end financial statements]

1.  The Company has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.

2.  [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]

3.  The Borrower is in compliance with the financial covenants in Sections 6.04
and 6.12 as of the last day of the [fiscal quarter][fiscal year] ended as of the
above date. The financial covenant analyses and information set forth on the
schedules attached hereto are true and correct in all material respects on and
as of the date of this Compliance Certificate.

4.  [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each



ny-1177179 

--------------------------------------------------------------------------------

 

 

change in GAAP or in the application thereof that has occurred since the date of
the audited financial statements referred to in Section 3.04 of the Agreement
and the effect of such change on the financial statements referred to in
paragraph (1):]

5.  [Attached hereto as Exhibit A are updates to Schedule(s) [CDOS], [EGL], [ES]
and [3.05]]1

[Signature Page to Follow]





ny-1177179 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the undersigned has executed this Compliance Certificate as
of __________, ____.

Name:

Title:

 





ny-1177179 

--------------------------------------------------------------------------------

 

 

[Attach Schedule of
Financial Covenant Compliance]

 

 

 

 

 

ny-1177179 

--------------------------------------------------------------------------------

 

 

 

 

 



 

--------------------------------------------------------------------------------